UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-7616 Nuveen Missouri Premium Income Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:May 31 Date of reporting period: May 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. INVESTMENT ADVISER NAME CHANGE Effective January 1, 2011, Nuveen Asset Management, the Funds’ investment adviser, changed its name to Nuveen Fund Advisors, Inc. (“Nuveen Fund Advisors”). Concurrently, Nuveen Fund Advisors formed a wholly-owned subsidiary, Nuveen Asset Management, LLC, to house its portfolio management capabilities. NUVEEN INVESTMENTS COMPLETES STRATEGIC COMBINATION WITH FAF ADVISORS On December 31, 2010, Nuveen Investments completed the strategic combination between Nuveen Asset Management, the largest investment affiliate of Nuveen Investments, and FAF Advisors. As part of this transaction, U.S. Bancorp – the parent of FAF Advisors – received cash consideration and a 9.5% stake in Nuveen Investments in exchange for the long-term investment business of FAF Advisors, including investment management responsibilities for the non-money market mutual funds of the First American Funds family. The approximately $27 billion of mutual fund and institutional assets managed by FAF Advisors, along with the investment professionals managing these assets and other key personnel, have become part of Nuveen Asset Management, LLC. With these additions to Nuveen Asset Management, LLC, this affiliate now manages more than $100 billion of assets across a broad range of strategies from municipal and taxable fixed income to traditional and specialized equity investments. This combination does not affect the investment objectives or strategies of the Funds in this report. Over time, Nuveen Investments expects that the combination will provide even more ways to meet the needs of investors who work with financial advisors and consultants by enhancing the multi-boutique model of Nuveen Investments, which also includes highly respected investment teams at HydePark, NWQ Investment Management, Santa Barbara Asset Management, Symphony Asset Management, Tradewinds Global Investors and Winslow Capital. Nuveen Investments managed approximately $206 billion of assets as of March 31, 2011. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Managers’ Comments 5 Common Share Dividend and Share Price Information 15 Performance Overviews 16 Report of Independent Registered Public Accounting Firm 24 Portfolios of Investments 25 Statement of Assets and Liabilities 59 Statement of Operations 61 Statement of Changes in Net Assets 63 Statement of Cash Flows 66 Financial Highlights 68 Notes to Financial Statements 79 Board Members and Officers 94 Annual Investment Management Agreement Approval Process 99 Reinvest Automatically, Easily and Conveniently Glossary of Terms Used in this Report Other Useful Information Chairman’s Letter to Shareholders Dear Shareholders, In 2010, the global economy recorded another year of recovery from the financial and economic crises of 2008, but many of the factors that caused the downturn still weigh on the prospects for continued improvement. In the U.S., ongoing weakness in housing values has put pressure on homeowners and mortgage lenders. Similarly, the strong earnings recovery for corporations and banks is only slowly being translated into increased hiring or more active lending. Globally, deleveraging by private and public borrowers has inhibited economic growth and that process is far from complete. Encouragingly, constructive actions are being taken by governments around the world to deal with economic issues. In the U.S., the recent passage of a stimulatory tax bill relieved some of the pressure on the Federal Reserve to promote economic expansion through quantitative easing and offers the promise of sustained economic growth. A number of European governments are undertaking programs that could significantly reduce their budget deficits. Governments across the emerging markets are implementing various steps to deal with global capital flows without undermining international trade and investment. The success of these government actions could determine whether 2011 brings further economic recovery and financial market progress. One risk associated with the extraordinary efforts to strengthen U.S. economic growth is that the debt of the U.S. government will continue to grow to unprecedented levels. Another risk is that over time there could be inflationary pressures on asset values in the U.S. and abroad, because what happens in the U.S. impacts the rest of the world economy. Also, these various actions are being taken in a setting of heightened global economic uncertainty, primarily about the supplies of energy and other critical commodities. In this challenging environment, your Nuveen investment team continues to seek sustainable investment opportunities and to remain alert to potential risks in a recovery still facing many headwinds. On your behalf, we monitor their activities to assure they maintain their investment disciplines. As you will note elsewhere in this report, on December 31, 2010, Nuveen Investments completed a strategic combination with FAF Advisors, Inc., the manager of the First American Funds. The combination adds highly respected and distinct investment teams to meet the needs of investors and their advisors and is designed to benefit all fund shareholders by creating a fund organization with the potential for further economies of scale and the ability to draw from even greater talent and expertise to meet those investor needs. As of the end of June 2011, Nuveen Investments had completed the refinancing of all of the Auction Rate Preferred Securities issued by its taxable closed-end funds and 93% of the MuniPreferred shares issued by its tax-exempt closed-end funds. Please consult the Nuveen Investments web site, www.Nuveen.com, for the current status of this important refinancing program. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board July 21, 2011 4 Nuveen Investments Portfolio Managers’ Comments Nuveen Connecticut Premium Income Municipal Fund (NTC) Nuveen Connecticut Dividend Advantage Municipal Fund (NFC) Nuveen Connecticut Dividend Advantage Municipal Fund 2 (NGK) Nuveen Connecticut Dividend Advantage Municipal Fund 3 (NGO) Nuveen Massachusetts Premium Income Municipal Fund (NMT) Nuveen Massachusetts Dividend Advantage Municipal Fund (NMB) Nuveen Insured Massachusetts Tax-Free Advantage Municipal Fund (NGX) Nuveen Missouri Premium Income Municipal Fund (NOM) Portfolio managers Michael Hamilton and Chris Drahn review economic and municipal market conditions at the national and state levels, key investment strategies, and the twelve-month performance of these eight Nuveen Funds. With 22 years of investment experience, Michael assumed portfolio management responsibility for the Connecticut and Massachusetts Funds in January 2011 from Cathryn Steeves, who managed these seven Funds from 2006 until December 2010. Chris, who has 31 years of financial industry experience, took on portfolio management responsibility for NOM in January 2011 from Scott Romans, who managed this Fund from 2003 until December 2010. What factors affected the U.S. economic and municipal market environments during the twelve-month reporting period ended May 31, 2011? During this period, the U.S. economy demonstrated some signs of modest improvement, supported by the efforts of both the Federal Reserve (Fed) and the federal government. For its part, the Fed continued to hold the benchmark fed funds rate in a target range of zero to 0.25% since cutting it to this record low level in December 2008. At its June 2011 meeting (following the end of this reporting period), the central bank stated that it anticipated keeping the fed funds rate at “exceptionally low levels” for an “extended period.” The Fed also completed its second round of quantitative easing, with the purchase of $600 billion in longer-term U.S. Treasury bonds. The goal of this plan was to lower long-term interest rates and thereby stimulate economic activity and create jobs. The federal government continued to focus on implementing the economic stimulus package passed in early 2009 and aimed at providing job creation, tax relief, fiscal assistance to state and local governments, and expansion of unemployment benefits and other federal social welfare programs. In the first quarter of 2011, the U.S. economy, as measured by the U.S. gross domestic product (GDP), grew at an annualized rate of 1.9%, marking the seventh consecutive quarter of positive growth. The employment situation slowly improved, with the national jobless rate registering 9.1% in May 2011, down from 9.6% a year earlier. While the Fed’s longer-term inflation expectations remained stable, inflation over this period Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio managers as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Any reference to credit ratings for portfolio holdings denotes the highest rating assigned by a Nationally Recognized Statistical Rating Organization (NRSRO) such as Standard & Poor’s (S&P), Moody’s or Fitch. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below investment grade. Holdings and ratings may change over time. Nuveen Investments 5 posted its largest twelve-month gain since October 2008, as the Consumer Price Index (CPI) rose 3.6% year-over-year as of May 2011. The core CPI (which excludes food and energy) increased 1.5%, staying within the Fed’s unofficial objective of 2.0% or lower for this measure. The housing market remained a major weak spot in the economy. For the twelve months ended April 2011 (most recent data available at the time this report was prepared), the average home price in the Standard & Poor’s (S&P)/Case-Shiller index of 20 major metropolitan areas lost 4.0%, with six of the 20 metropolitan areas hitting their lowest levels since housing prices peaked in 2006. The municipal bond market was affected by a significant decline in new tax exempt issuance during this period. One reason for the decrease in new tax-exempt supply was the heavy issuance of taxable municipal debt in 2010 under the Build America Bond (BAB) program, which was created as part of the American Recovery and Reinvestment Act of February 2009 and expired on December 31, 2010. Between the beginning of this reporting period on June 1, 2010, and the end of the BAB program, taxable Build America Bond issuance totaled $74.5 billion, accounting for 28% of new bonds issued in the municipal market. After rallying strongly during the first part of the period, the municipal market suffered a reversal in mid-November 2010, due largely to investor concerns about inflation, the federal deficit, and the deficit’s impact on demand for U.S. Treasury securities. Adding to this market pressure was media coverage of the strained finances of some state and local governments. As a result, money began to flow out of municipal mutual funds as yields rose and valuations declined. As we moved into the second quarter of 2011, we saw the environment in the municipal market improve. Over the twelve months ended May 31, 2011, municipal bond issuance nationwide—both tax-exempt and taxable—totaled $335.7 billion, a decrease of 15% compared with the issuance of the twelve-month period ended May 31, 2010. For the first five months of 2011, municipal issuance nationwide was down 50% from the first five months of 2010. This decline reflects the heavy issuance of BABs at the end of 2010, as borrowers took advantage of the program’s favorable terms before its expiration at year end. How were the economic and market conditions in Connecticut, Massachusetts and Missouri during this period? During the twelve-month period, Connecticut’s economy gained some ground in its efforts to recover from the recent recession. For 2010, Connecticut posted GDP growth of 3.1%, compared with national growth of 2.6%, which ranked Connecticut 12th in percentage GDP growth by state. As of May 2011, the jobless rate in Connecticut was 9.1%, the same as it was in May 2010. Connecticut’s ranking as the state with the highest per capita income in the nation remained a positive for housing and retail trade. The downside included high energy costs, slow population growth, and relatively high business taxes. In the state’s housing market, lower prices, a lack of recent residential construction, and pent-up demand were expected to help improve the market for home sales once employment picks up. In May 2011, Connecticut passed a $40.1 billion biennium state budget for fiscal 2012-2013 that provided for the largest tax increase in state history, including a broad array of new taxes and the end of tax exemptions on items such as entertainment, clothes, nonprescription drugs, alcohol and tobacco. The budget 6 Nuveen Investments also called for $1 billion in wage and benefit concessions from 45,000 unionized state workers. As of May 2011, Moody’s and Standard & Poor’s (S&P) rated Connecticut general obligation debt at Aa2 and AA, respectively, with stable outlooks. Issuance of municipal debt in Connecticut during the twelve months ended May 31, 2011, totaled $4.8 billion, down 29% from the twelve months ended May 31, 2010. In 2010, Massachusetts’s economy expanded at a rate of 4.2%, compared with national growth of 2.6%, ranking Massachusetts fourth in the nation in percentage GDP growth by state. As of May 2011, the jobless rate in Massachusetts was 7.6%, its lowest reading since February 2009 and down from 8.5% in May 2010. This compared with the national unemployment rate of 9.1% in May 2011. Job growth was reported across all sectors, with professional and business services, education and health services, and finance leading the way. Goods-producing industries also saw small gains in payrolls, as industrial production benefited from a recovery in business spending. Through December 2010, the commonwealth had regained approximately 40% of the industrial jobs lost during the recent recession, compared with 25% nationally. The concentration of colleges and universities also continued to make Massachusetts a significant center for research and development, primarily in the Cambridge area, which has one of the highest concentrations of high-tech jobs in the nation. Despite the commonwealth’s overall progress, the housing sector continued to be a problem area. According to the S&P/Case-Shiller home price index of 20 major metropolitan areas, housing prices in Boston fell 4.2% between April 2010 and April 2011 (most recent data available at the time this report was prepared), partly due to a large increase in the inventory of foreclosed homes, which weighed on prices. In government, Massachusetts’s $30.6 billion budget for fiscal 2012 contained no new taxes, but cut funding for many state agencies and included provisions limiting the collective bargaining powers of public unions—teachers, police, and firefighters—as part of a plan to save cities and towns $100 million annually in health insurance costs. As of May 2011, Moody’s rated Massachusetts general obligation debt at Aa1, with a stable outlook. In February 2011, S&P confirmed its Massachusetts rating at AA and revised its outlook to positive from stable. For the twelve months ended May 31, 2011, new municipal supply in Massachusetts totaled $9.6 billion, a decrease of 19% from the previous twelve months. For 2010, Missouri posted GDP growth of 1.4%, compared with the national measure of 2.6%, which ranked Missouri 39th in percentage GDP growth by state. Although this represented a significant turnaround from 2009, when Missouri’s economy contracted 3.8%, the state’s heavy reliance on the manufacturing sector has hampered its ability to more fully participate in recovery. In May 2011, the jobless rate in Missouri was 8.9%, its lowest level since March 2009, down from 9.5% in May 2010. In May 2011, the Missouri legislature approved a $23.2 billion state budget for fiscal 2012 that cut funding for colleges and universities by 5.5% and held basic aid for K-12 education flat. As of May 2011, Moody’s and S&P rated Missouri general obligation debt at Aaa and AAA, respectively, with stable outlooks. During the twelve months ended May 31, 2011, municipal issuance in Missouri was down 28% from the previous twelve-month period, to $4.6 billion. Nuveen Investments 7 What key strategies were used to manage these Funds during this period? As previously mentioned, the new issue supply of tax-exempt bonds declined nationally during this period, due largely to the issuance of taxable bonds under the BAB program. The BAB program also significantly affected the availability of tax-exempt bonds in these three states. Between the beginning of this reporting period on June 1, 2010, and the end of the BAB program, BABs accounted for approximately 24% of municipal supply in Connecticut, 31% in Massachusetts, and 33% in Missouri. Since interest payments from BABs represent taxable income, we did not view these bonds as appropriate investment opportunities for these Funds. Further compounding the supply situation was the drop-off in new municipal issuance during the first five months of 2011, when issuance in Connecticut, Massachusetts, and Missouri declined 48%, 51%, and 74%, respectively, from that of the same period in 2010. For NGX, the tighter supply situation was compounded by the severe decline in the issuance of AAA rated insured bonds. Between May 2010 and May 2011, the supply of new insured paper fell by 50%, accounting for only 6% of issuance nationwide, compared with historical levels of approximately 50%. NGX’s investment policies were changed in May 2010 to allow this insured Fund to invest up to 20% of its net assets in uninsured investment-grade credits rated BBB- or higher. However, at least 80% of its net assets must be invested in municipal securities that are covered by insurance from insurers with a claims-paying ability rated at least BBB- at the time of purchase. In this environment of constrained tax-exempt municipal bond issuance, we continued to take a bottom-up approach to discovering undervalued sectors and individual credits with the potential to perform well over the long term. During this period, the Connecticut and Massachusetts Funds took advantage of attractive opportunities in the market to add to some of the Fund’s existing holdings. The Massachusetts Funds also added a new name, the Broad Institute, a medical research center affiliated with MIT and Harvard. In NOM, we purchased bonds issued for the Carroll County public water supply district and Rockhurst University. Because of the general lack of supply in these states, the Connecticut Funds also purchased territorial paper, including sales tax and water and sewer bonds issued by Puerto Rico. NOM also bought Puerto Rican sales tax bonds, while NGX purchased a Guam power utility credit. The purchase of these bonds benefited the Funds by helping to keep them as fully invested as possible, adding diversification, and providing double exemption (i.e., exemption from both federal and state taxes). In addition, the Connecticut Funds bought some securities issued in New York and Oregon. During this period, the Funds generally focused on purchasing longer bonds in order to take advantage of attractive yields at the longer end of the municipal yield curve. The purchase of longer bonds also provided some protection for the Funds’ duration and yield curve positioning in the event that the BAB program was extended and continued to have an impact on tax-exempt issuance. The Connecticut Funds were somewhat hampered in this area due to the generally shorter nature of debt issued in that state. Cash for new purchases during this period was generated primarily by the proceeds from bond calls and maturing bonds, which we worked to redeploy to keep the Funds fully invested. In addition, the Massachusetts Funds sold some pre-refunded bonds with short 8 Nuveen Investments maturities (less than two years) to provide additional cash for purchases. In general, selling was minimal because of the challenge of finding appropriate tax-exempt paper. As of May 31, 2011, all of these Funds continued to use inverse floating rate securities. We employ inverse floaters as a form of leverage for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the Funds perform? Individual results for these Nuveen Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value For periods ended 5/31/11 1-Year 5-Year 10-Year Connecticut Funds NTC % % % NFC % % % NGK % % N/A NGO % % N/A Standard & Poor’s (S&P) Connecticut Municipal Bond Index1 % % % Standard & Poor’s (S&P) National Municipal Bond Index2 % % % Lipper Other States Municipal Debt Funds Average3 % % % Massachusetts Funds NMT % % % NMB % % % Standard & Poor’s (S&P) Massachusetts Municipal Bond Index1 % % % Standard & Poor’s (S&P) National Municipal Bond Index2 % % % Lipper Other States Municipal Debt Funds Average3 % % % Missouri Fund NOM % % % Standard & Poor’s (S&P) Missouri Municipal Bond Index1 % % % Standard & Poor’s (S&P) National Municipal Bond Index2 % % % Lipper Other States Municipal Debt Funds Average3 % % % Insured Massachusetts Fund NGX % % N/A Standard & Poor’s (S&P) Massachusetts Municipal Bond Index1 % % % Standard & Poor’s (S&P) National Insured Municipal Bond Index2 % % % Lipper Single State Insured Municipal Debt Funds Average4 % % % Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the individual Performance Overview for your Fund in this report. 1 The Standard & Poor’s (S&P) Municipal Bond Indexes for Connecticut, Massachusetts and Missouri are unlever-aged, market value-weighted indexes designed to measure the performance of the tax-exempt, investment-grade Connecticut, Massachusetts, and Missouri municipal bond markets, respectively.These indexes do not reflect any initial or ongoing expenses and are not available for direct investment. 2 The Standard & Poor’s (S&P) National Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment-grade U.S. municipal bond market. The S&P National Insured Municipal Bond Index is an unleveraged, market value-weighted index designed to measure the performance of the insured, tax-exempt segment of the U.S. municipal bond market. These indexes do not reflect any initial or ongoing expenses and are not available for direct investment. 3 The Lipper Other States Municipal Debt Funds Average is calculated using the returns of all closed-end funds in this category for each period as follows: 1-year, 46 funds; 5-year, 46 funds; and 10-years, 27 funds. Lipper returns account for the effects of management fees and assume reinvestment of dividends, but do not reflect any applicable sales charges. The Lipper average is not available for direct investment. Shareholders should note that the performance of the Lipper Other States category represents the overall average of returns for funds from ten different states with a wide variety of municipal market conditions, which may make direct comparisons less meaningful. 4 The Lipper Single-State Insured Municipal Debt Funds Average is calculated using the returns of all closed-end exchange-traded funds in this category for each period as follows: 1-year, 13 funds; 5-year, 13 funds; and 10-year, 8 funds. Lipper returns account for the effects of management fees and assume reinvestment of dividends, but do not reflect any applicable sales charges.The Lipper average is not available for direct investment. Shareholders should note that the performance of the Lipper Single-State average represents the overall average of returns for funds from eight different states with a wide variety of municipal market conditions, which may make direct comparisons less meaningful. Nuveen Investments 9 For the twelve months ended May 31, 2011, the total return on common share net asset value (NAV) for NMT performed in line with the Standard & Poor’s (S&P) Massachusetts Municipal Bond Index, while the remaining Connecticut, Massachusetts and Missouri Funds underperformed the returns for their respective state’s S&P Municipal Bond Index. NMT exceeded the return for the Standard & Poor’s (S&P) National Municipal Bond Index, NMB and NOM performed in line with this index, while the four Connecticut Funds lagged this benchmark. NTC, NGO, NMT, NMB and NOM outperformed the average return for the Lipper Other States Municipal Debt Funds Average, while NFC and NGK trailed this Lipper average. For the same period, NGX performed in line with the S&P National Insured Municipal Bond Index and outperformed the average return for the Lipper Single State Insured Municipal Debt Funds Average. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure, and sector allocation. The use of leverage also had an impact on the Funds’ performance. Leverage is discussed in more detail on page eleven. During this period, municipal bonds with intermediate maturities generally outperformed other maturity categories, with credits at both the shorter and longer ends of the yield curve posting weaker returns. Overall, duration and yield curve positioning was a positive contributor to the performance of NMT, NMB and NOM. These three Funds were overweighted in the intermediate parts of the yield curve that performed best. NMT and NMB also benefited from being underweighted in the short end of the curve, while NOM was underweight in the underperforming longer end of the curve. Duration and yield curve positioning was generally a neutral factor in NTC, NFC, NGO and NGX. On the other hand, NGK was overweighted in the shorter part of the curve that underperformed, which detracted from the Fund’s performance during this period. Some of the maturity weightings in NGK and across the other Connecticut Funds were attributable to the fact that much of the issuance in Connecticut comes to market with shorter maturities. Credit exposure played a smaller role in performance. During the market reversal of late 2010, as redemption activity in high-yield funds increased and risk aversion mounted, lower-rated credits were negatively impacted. For the period as a whole, bonds rated BBB typically underperformed those rated AAA. In this environment, the Funds’ performance generally benefited from their allocations to higher quality credits. As an insured Fund, NGK had the largest exposure to AAA credits and NGX had the smallest allocation of BBB bonds. This overall higher credit quality helped NGX’s performance for the period. NGX also had a holding pre-refunded during this period, which benefited the Fund through enhanced credit quality and price appreciation. Holdings that generally made positive contributions to the Funds’ returns during this period included general obligation (GO) and other tax-supported bonds, housing credits and resource recovery bonds. The electric utilities, water and sewer, and leasing sectors also outperformed the municipal market as a whole. All of these Funds were generally underweighted in the tax-supported sector, specifically in state GOs, which restricted their ability to participate in the rally of this sector. One of the reasons these Funds tend to hold fewer state GOs than the market average is that these bonds offer less of a yield advantage than other bonds we can purchase for our portfolios. 10 Nuveen Investments In contrast, the industrial development revenue, health care and transportation sectors turned in relatively weaker performance. All of these Funds were hurt by their weightings in health care, with the exception of NOM. Despite the poor performance of the health care sector nationally, credit spreads on Missouri health care bonds remained relatively stable during this period, and NOM’s health care holdings performed well. In general, the Connecticut and Massachusetts Funds tended to be underweighted in transportation, which helped their performance. However, the poor performance of NGK’s holding in the transportation sector along with the Fund’s underweighting of state GOs, was the primary reason NGK underperformed the other Funds in this report. IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the returns of all these Funds relative to the comparative indexes was the Funds’ use of leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. This is what happened in these Funds during the period, as the use of leverage hurt their overall performance. APPROVED FUND MERGERS After the close of this reporting period, the Funds’ Board of Trustees approved a series of mergers for all the Connecticut funds included in this report. The mergers are subject to shareholder approval at the Funds’ regular shareholder meeting later this year. The mergers are intended to create a single, larger state fund with enhanced trading appeal and lower operating expenses of traded common shares of the fund. More information on the proposed mergers will be contained in the proxy materials expected to be filed with the Securities and Exchange Commission in the coming weeks. The proposed fund mergers are as follows: Acquired Fund Acquiring Fund Nuveen Connecticut Dividend Advantage Nuveen Connecticut Premium Income Municipal Fund (NFC) Municipal Fund (NTC) Nuveen Connecticut Dividend Advantage Municipal Fund 2 (NGK) Nuveen Connecticut Dividend Advantage Municipal Fund 3 (NGO) RECENT DEVELOPMENTS REGARDING THE FUNDS’ REDEMPTION OF AUCTION RATE PREFERRED SHARES Shortly after their respective inceptions, each of the Funds issued auction rate preferred shares (ARPS) to create structural leverage. As noted in past shareholder reports, the ARPS issued by many closed-end funds, including these Funds, have been hampered by a lack of liquidity since February 2008. Since that time, more ARPS have been submitted for sale in each of their regularly scheduled auctions than there have been offers to buy. Nuveen Investments 11 In fact, offers to buy have been almost completely nonexistent since late February 2008. This means that these auctions have “failed to clear,” and that many, or all, of the ARPS shareholders who wanted to sell their shares in these auctions were unable to do so. This lack of liquidity in ARPS did not lower the credit quality of these shares, and ARPS shareholders unable to sell their shares continued to receive distributions at the “maximum rate” applicable to failed auctions, as calculated in accordance with the pre-established terms of the ARPS. In the recent market, with short term rates at multi-generational lows, those maximum rates also have been low. One continuing implication for common shareholders from the auction failures is that each Fund’s cost of leverage likely has been incrementally higher at times than it otherwise might have been had the auctions continued to be successful. As a result, each Fund’s common share earnings likely have been incrementally lower at times than they otherwise might have been. As noted in past shareholder reports, the Nuveen funds’ Board of Directors/Trustees authorized several methods that can be used separately or in combination to refinance a portion of the Nuveen funds’ outstanding ARPS. Some funds have utilized tender option bonds (TOBs), also known as inverse floating rate securities, for leverage purposes. The amount of TOBs that a fund may use varies according to the composition of each fund’s portfolio. Some funds have a greater ability to use TOBs than others. Some funds have issued Variable Rate Demand Preferred (VRDP) Shares or Variable MuniFund Term Preferred (VMTP) Shares, which are a floating rate form of preferred stock with a mandatory term redemption. Some funds have issued MuniFund Term Preferred (MTP) Shares, a fixed rate form of preferred stock with a mandatory redemption period of three to five years. During 2010 and 2011, certain Nuveen leveraged closed-end funds (excluding all the Funds included in this report) received a demand letter from a law firm on behalf of purported holders of common shares of each such fund, alleging that Nuveen and the funds’ officers and Board of Directors/Trustees breached their fiduciary duties related to the redemption at par of the funds’ ARPS. In response, the Board established an ad hoc Demand Committee consisting of certain of its disinterested and independent Board members to investigate the claims. The Demand Committee retained independent counsel to assist it in conducting an extensive investigation. Based upon its investigation, the Demand Committee found that it was not in the best interests of each fund or its shareholders to take the actions suggested in the demand letters, and recommended that the full Board reject the demands made in the demand letters. After reviewing the findings and recommendation of the Demand Committee, the full Board of each fund unanimously adopted the Demand Committee’s recommendation. Subsequently, the funds that received demand letters were named in a consolidated complaint as nominal defendants in a putative shareholder derivative action captioned Martin Safier, et al. v. Nuveen Asset Management, et al. that was filed in the Circuit Court of Cook County, Illinois, Chancery Division (the “Cook County Chancery Court”) on February 18, 2011 (the “Complaint”). The Complaint, filed on behalf of purported holders of each fund’s common shares, also name Nuveen Fund Advisors, Inc. as a defendant, together with current and former Officers and interested Directors/Trustees of each of the funds (together with the nominal defendants, collectively, the “Defendants”). The Complaint contains the same basic allegations contained in the demand letters. The suits 12 Nuveen Investments seek a declaration that the Defendants have breached their fiduciary duties, an order directing the Defendants not to redeem any ARPS at their liquidation value using fund assets, indeterminate monetary damages in favor of the funds and an award of plaintiffs’ costs and disbursements in pursuing the action. Nuveen Fund Advisors, Inc. believes that the Complaint is without merit, and is defending vigorously against these charges. As of May 31, 2011, each of the Funds has redeemed all of their outstanding ARPS at par. MTP Shares As of May 31, 2011, the following Funds have issued and outstanding MTP Shares, at liquidation value, as shown in the accompanying table. MTP Shares Fund at Liquidation Value NTC NFC NGK NGO NMT NMB NGX NOM The net proceeds from each Fund’s issuance of MTP Shares was used to refinance all, or a portion of, the Fund’s remaining outstanding ARPS at par. Each Fund’s MTP Shares trade on the New York Stock Exchange (NYSE). At May 31, 2011, the details on each Fund’s series of MTP Shares are as shown in the following table. Shares Issued Annual NYSE Fund Series At Liquidation Value Interest Rate Ticker NTC 2.65% NTC Pr C NTC 2.55% NTC Pr D NFC 2.60% NFC Pr C NGK 2.60% NGK Pr C NGO 2.65% NGO Pr C NMT 2.65% NMT Pr C NMT 2.75% NMT Pr D NMB 2.60% NMB Pr C NGX 2.65% NGX Pr C NOM 2.10% NOM Pr C (Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies and Footnote 4 – Fund Shares for further details on MTP Shares.) At the time this report was prepared, all 84 of the Nuveen closed-end municipal funds that had issued ARPS have redeemed at par all or a portion of these shares. These redemptions bring the total amount of Nuveen’s municipal closed-end funds’ ARPS redemptions to approximately $10.3 billion of the approximately $11.0 billion originally outstanding. For up-to-date information, please visit the Nuveen CEF Auction Rate Preferred Resource Center at: http://www.nuveen.com/arps. Nuveen Investments 13 Regulatory Matters During May 2011, Nuveen Securities, LLC, known as Nuveen Investments, LLC prior to April 30, 2011, entered into a settlement with the Financial Industry Regulatory Authority (FINRA) with respect to certain allegations regarding Nuveen-sponsored closed-end fund ARPS marketing brochures. As part of this settlement, Nuveen Securities, LLC neither admitted to nor denied FINRA’s allegations. Nuveen Securities, LLC is the broker-dealer subsidiary of Nuveen Investments. The settlement with FINRA concludes an investigation that followed the widespread failure of auctions for ARPS and other auction rate securities, which generally began in mid-February 2008. In the settlement, FINRA alleged that certain marketing materials provided by Nuveen Securities, LLC were false and misleading. Nuveen Securities, LLC agreed to a censure and the payment of a $3 million fine. RISK CONSIDERATIONS Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Shares of closed-end funds are subject to investment risks, including the possible loss of principal invested. Past performance is no guarantee of future results. Price Risk; Common shares of closed-end investment companies like the Funds frequently trade at a discount to their net asset value. The Funds cannot predict whether the common shares will trade at, above or below net asset value. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Leverage Risk; Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, and distributions. Leverage risk can be introduced through structural leverage (issuing preferred shares or debt borrowings at the Fund level) or through certain derivative investments held in the Fund’s portfolio. Leverage typically magnifies the total return of a Fund’s portfolio, whether that return is positive or negative. There is no assurance that a Fund’s leveraging strategy will be successful. Credit and Interest Rate Risk; Debt or fixed income securities are subject to credit risk and interest rate risk. The value of, and income generated by debt securities will decrease or increase based on changes in market interest rates. As interest rates rise, bond prices fall. Credit risk refers to an issuer's ability to make interest and principal payments when due. 14 Nuveen Investments Common Share Dividend and Share Price Information The monthly dividends of all eight Funds in this report remained stable throughout the twelve-month reporting period ended May 31, 2011. Due to normal portfolio activity, common shareholders of NMT received a long-term capital gains distribution of $0.0376 per share in December 2010. All of these Funds seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of May 31, 2011, all eight of the Funds in this report had positive UNII balances for both tax and financial reporting purposes. COMMON SHARE REPURCHASES AND SHARE PRICE INFORMATION Since the inception of the Funds’ repurchase program, the Funds have not repurchased any of their outstanding common shares. As of May 31, 2011, the Funds’ common share prices were trading at premiums (+) or (-) discounts to their common share NAVs as shown in the accompanying table. 5/31/11 12-Month Average Fund (+) Premium/(-)Discount (+) Premium/(-)Discount NTC (-)7.31% (-)4.90% NFC (-)4.09% (-)2.01% NGK (-)3.26% (+)0.16% NGO (-)8.39% (-)4.60% NMT (-)4.03% (-)0.56% NMB (-)3.15% (+)0.07% NGX (-)5.15% (+)0.72% NOM (+) 5.23% (+)16.16% Nuveen Investments 15 NTC Nuveen Connecticut Premium Income Performance Municipal Fund OVERVIEW as of May 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -7.31% Market Yield 5.37% Taxable-Equivalent Yield1 7.85% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 5/20/93) On Share Price On NAV 1-Year -0.39% 2.63% 5-Year 4.04% 4.72% 10-Year 3.40% 5.59% Leverage (as a % of managed assets) Structural Leverage 30.78% Effective Leverage 36.60% Portfolio Composition3 (as a % of total investments) Education and Civic Organizations 25.4% Tax Obligation/General 14.2% Tax Obligation/Limited 13.7% Health Care 13.7% Water and Sewer 8.9% U.S. Guaranteed 8.1% Housing/Single Family 6.5% Utilities 5.7% Other 3.8% Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 16 Nuveen Investments NFC Nuveen Connecticut Dividend Advantage Performance Municipal Fund OVERVIEW as of May 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -4.09% Market Yield 5.55% Taxable-Equivalent Yield1 8.11% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 1/26/01) On Share Price On NAV 1-Year -4.38% 2.09% 5-Year 2.06% 4.87% 10-Year 4.40% 6.05% Leverage (as a % of managed assets) Structural Leverage 34.09% Effective Leverage 39.42% Portfolio Composition3 (as a % of total investments) Education and Civic Organizations 23.6% Tax Obligation/Limited 18.3% Health Care 15.3% U.S. Guaranteed 10.7% Tax Obligation/General 10.1% Water and Sewer 9.5% Housing/Single Family 5.9% Other 6.6% Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 17 NGK Nuveen Connecticut Dividend Advantage Performance Municipal Fund 2 OVERVIEW as of May 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -3.26% Market Yield 5.67% Taxable-Equivalent Yield1 8.29% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 3/25/02) On Share Price On NAV 1-Year -8.96% 1.41% 5-Year 1.90% 4.81% Since Inception 4.85% 5.79% Leverage (as a % of managed assets) Structural Leverage 32.30% Effective Leverage 37.87% Portfolio Composition3 (as a % of total investments) Education and Civic Organizations 22.4% U.S. Guaranteed 17.2% Health Care 15.1% Tax Obligation/Limited 10.9% Tax Obligation/General 8.0% Water and Sewer 7.9% Housing/Single Family 5.3% Utilities 5.1% Other 8.1% Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. 18 Nuveen Investments NGO Nuveen Connecticut Dividend Advantage Performance Municipal Fund 3 OVERVIEW as of May 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -8.39% Market Yield 5.59% Taxable-Equivalent Yield1 8.17% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 9/26/02) On Share Price On NAV 1-Year -3.29% 2.52% 5-Year 3.10% 4.59% Since Inception 3.29% 4.75% Leverage (as a % of managed assets) Structural Leverage 32.93% Effective Leverage 38.07% Portfolio Composition3 (as a % of total investments) Education and Civic Organizations 19.1% U.S. Guaranteed 18.2% Health Care 12.7% Tax Obligation/Limited 11.3% Water and Sewer 10.6% Tax Obligation/General 8.5% Long-Term Care 6.1% Housing/Single Family 5.1% Utilities 5.1% Other 3.3% Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.6%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 19 NMT Nuveen Massachusetts Premium Income Performance Municipal Fund OVERVIEW as of May 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -4.03% Market Yield 5.74% Taxable-Equivalent Yield1 8.42% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 3/18/93) On Share Price On NAV 1-Year -3.48% 3.58% 5-Year 4.32% 4.82% 10-Year 4.30% 5.56% Leverage (as a % of managed assets) Structural Leverage 35.15% Effective Leverage 37.81% Portfolio Composition4 (as a % of total investments) Education and Civic Organizations 23.0% Health Care 16.9% Tax Obligation/General 14.0% Tax Obligation/Limited 9.2% Water and Sewer 8.0% U.S. Guaranteed 7.4% Transportation 7.1% Other 14.4% Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.8%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 The Fund paid shareholders capital gains distributions in December 2010 of $0.0376 per share. 4 Holdings are subject to change. 20 Nuveen Investments NMB Nuveen Massachusetts Dividend Advantage Performance Municipal Fund OVERVIEW as of May 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -3.15% Market Yield 6.12% Taxable-Equivalent Yield1 8.97% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 1/30/01) On Share Price On NAV 1-Year 1.87% 3.05% 5-Year 2.66% 4.21% Since Inception 4.90% 6.10% Leverage (as a % of managed assets) Structural Leverage 34.90% Effective Leverage 37.95% Portfolio Composition3 (as a % of total investments) Education and Civic Organizations 30.5% Health Care 21.2% Tax Obligation/General 10.2% Tax Obligation/Limited 7.8% Long-Term Care 5.7% Water and Sewer 5.6% Housing/Multifamily 5.1% U.S. Guaranteed 4.0% Utilities 3.8% Other 6.1% Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.8%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 21 NGX Nuveen Insured Massachusetts Tax-Free Performance Advantage Municipal Fund OVERVIEW as of May 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV -5.15% Market Yield 5.55% Taxable-Equivalent Yield3 8.14% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 11/21/02) On Share Price On NAV 1-Year -9.04% 2.89% 5-Year 5.32% 4.88% Since Inception 3.94% 5.22% Leverage (as a % of managed assets) Structural Leverage 36.05% Effective Leverage 37.58% Portfolio Composition5 (as a % of total investments) U.S. Guaranteed 25.3% Education and Civic Organizations 17.6% Water and Sewer 12.2% Tax Obligation/Limited 11.5% Tax Obligation/General 8.3% Housing/Multifamily 7.3% Health Care 7.1% Industrials 4.7% Other 6.0% Insurers5 (as a % of total Insured investments) NPFG4 33.7% AMBAC 20.7% FGIC 18.3% AGM 12.2% AGC 9.3% SYNCORA GTY 5.8% Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaranteeing the timely payment of principal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance, for more information. At the end of the reporting period, 83% of the Fund’s total investments are invested in Insured Securities. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAArating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC,CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.8%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 4 MBIA’s public finance subsidiary. 5 Holdings are subject to change. 22 Nuveen Investments NOM Nuveen Missouri Premium Income Performance Municipal Fund OVERVIEW as of May 31, 2011 Fund Snapshot Common Share Price Common Share Net Asset Value (NAV) Premium/(Discount) to NAV 5.23% Market Yield 5.62% Taxable-Equivalent Yield1 8.30% Net Assets Applicable to Common Shares ($000) Average Annual Total Return (Inception 5/20/93) On Share Price On NAV 1-Year -11.29% 3.22% 5-Year 1.88% 3.72% 10-Year 5.08% 5.22% Leverage (as a % of managed assets) Structural Leverage 36.89% Effective Leverage 39.65% Portfolio Composition3 (as a % of total investments) Health Care 20.0% Tax Obligation/Limited 18.5% Tax Obligation/General 17.0% Transportation 10.7% U.S. Guaranteed 8.5% Water and Sewer 7.5% Long-Term Care 6.0% Other 11.8% Refer to the Glossary of Terms used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 32.3%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest of Standard & Poor’s Group, Moody’s Investor Service, Inc. or Fitch, Inc. AAA includes bonds with an implied AAA rating since they are backed by U.S. Government or agency securities. AAA, AA, A and BBB ratings are investment grade; BB, B, CCC, CC, C and D ratings are below-investment grade. Holdings designated N/R are not rated by any of these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 23 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Nuveen Connecticut Premium Income Municipal Fund Nuveen Connecticut Dividend Advantage Municipal Fund Nuveen Connecticut Dividend Advantage Municipal Fund 2 Nuveen Connecticut Dividend Advantage Municipal Fund 3 Nuveen Massachusetts Premium Income Municipal Fund Nuveen Massachusetts Dividend Advantage Municipal Fund Nuveen Insured Massachusetts Tax-Free Advantage Municipal Fund Nuveen Missouri Premium Income Municipal Fund We have audited the accompanying statements of assets and liabilities, including the portfolios of investments, of Nuveen Connecticut Premium Income Municipal Fund, Nuveen Connecticut Dividend Advantage Municipal Fund, Nuveen Connecticut Dividend Advantage Municipal Fund 2, Nuveen Connecticut Dividend Advantage Municipal Fund 3, Nuveen Massachusetts Premium Income Municipal Fund, Nuveen Massachusetts Dividend Advantage Municipal Fund, Nuveen Insured Massachusetts Tax-Free Advantage Municipal Fund, and Nuveen Missouri Premium Income Municipal Fund (the “Funds”) as of May 31, 2011, and the related statements of operations and cash flows for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Funds’ internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of May 31, 2011, by correspondence with the custodian and brokers or by other appropriate auditing procedures where replies from brokers were not received. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial positions of Nuveen Connecticut Premium Income Municipal Fund, Nuveen Connecticut Dividend Advantage Municipal Fund, Nuveen Connecticut Dividend Advantage Municipal Fund 2, Nuveen Connecticut Dividend Advantage Municipal Fund 3, Nuveen Massachusetts Premium Income Municipal Fund, Nuveen Massachusetts Dividend Advantage Municipal Fund, Nuveen Insured Massachusetts Tax-Free Advantage Municipal Fund, and Nuveen Missouri Premium Income Municipal Fund at May 31, 2011, and the results of their operations and their cash flows for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended in conformity with U.S. generally accepted accounting principles. Chicago, Illinois July 28, 2011 24 Nuveen Investments Nuveen Connecticut Premium Income Municipal Fund NTC Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 1.5% (1.0% of Total Investments) $ 1,280 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB $ 1,133,235 Series 2002, 5.375%, 5/15/33 Education and Civic Organizations – 39.0% (25.4% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Brunswick School, 7/13 at 100.00 Baa1 Series 2003B, 5.000%, 7/01/33 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Canterbury School, 7/16 at 100.00 N/R Series 2006B, 5.000%, 7/01/36 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Chase Collegiate 7/17 at 100.00 N/R School, Series 2007A, 5.000%, 7/01/27 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Fairfield University, 7/20 at 100.00 A– Series 2010-O, 5.000%, 7/01/40 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Horace Bushnell 7/11 at 100.00 Baa1 Memorial Hall, Series 1999A, 5.625%, 7/01/29 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Loomis Chaffee School, No Opt. Call A2 Series 2005F, 5.250%, 7/01/19 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/16 at 100.00 A– Series 2006H, 5.000%, 7/01/36 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/17 at 100.00 A– Series 2007-I, 5.000%, 7/01/25 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Renbrook School, 7/17 at 100.00 N/R Series 2007A, 5.000%, 7/01/37 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Trinity College, 7/14 at 100.00 A+ Series 2004H, 5.000%, 7/01/21 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, University of 7/12 at 101.00 BBB– Hartford, Series 2002E, 5.250%, 7/01/32 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, University of 7/16 at 100.00 BBB– Hartford, Series 2006G, 5.250%, 7/01/36 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Wesleyan University, 7/20 at 100.00 AA Series 2010G, 5.000%, 7/01/35 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/13 at 100.00 AAA Series 2003X-1, 5.000%, 7/01/42 (UB) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/16 at 100.00 AAA Series 2007Z-1, 5.000%, 7/01/42 (UB) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/17 at 100.00 AAA Series 2007Z-3, 5.050%, 7/01/42 (UB) (4) Connecticut Higher Education Supplemental Loan Authority, Revenue Bonds, Family Education 11/11 at 100.00 AAA Loan Program, Series 1999A, 6.000%, 11/15/18 – AMBAC Insured (Alternative Minimum Tax) Connecticut Higher Education Supplemental Loan Authority, Revenue Bonds, Family Education 11/11 at 100.00 Aa2 Loan Program, Series 2001A, 5.250%, 11/15/18 – NPFG Insured (Alternative Minimum Tax) University of Connecticut, General Obligation Bonds, Series 2004A, 5.000%, 1/15/18 – 1/14 at 100.00 AA NPFG Insured University of Connecticut, General Obligation Bonds, Series 2005A, 5.000%, 2/15/17 – 2/15 at 100.00 AA+ AGM Insured University of Connecticut, General Obligation Bonds, Series 2006A, 5.000%, 2/15/23 – 2/16 at 100.00 AA FGIC Insured University of Connecticut, General Obligation Bonds, Series 2010A, 5.000%, 2/15/28 2/20 at 100.00 AA University of Connecticut, Student Fee Revenue Refunding Bonds, Series 2002A, 11/12 at 101.00 Aa2 5.250%, 11/15/19 – FGIC Insured University of Connecticut, Student Fee Revenue Refunding Bonds, Series 2010A, 11/19 at 100.00 Aa2 5.000%, 11/15/27 Total Education and Civic Organizations Nuveen Investments 25 Nuveen Connecticut Premium Income Municipal Fund (continued) NTC Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care – 21.0% (13.7% of Total Investments) $ 1,240 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Ascension Health 11/19 at 100.00 AA+ $ 1,243,360 Series 2010A, 5.000%, 11/15/40 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Bristol Hospital, Series 2002B: 5.500%, 7/01/21 – RAAI Insured 7/12 at 101.00 N/R 5.500%, 7/01/32 – RAAI Insured 7/12 at 101.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Catholic Health East 11/20 at 100.00 A1 Series 2010, 4.750%, 11/15/29 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Eastern Connecticut 7/11 at 100.00 N/R Health Network, Series 2000A, 6.000%, 7/01/25 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Griffin Hospital, Series 2005B: 5.000%, 7/01/20 – RAAI Insured 7/15 at 100.00 N/R 5.000%, 7/01/23 – RAAI Insured 7/15 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hospital For Special Care, Series 2007C: 5.250%, 7/01/32 – RAAI Insured 7/17 at 100.00 BBB– 5.250%, 7/01/37 – RAAI Insured 7/17 at 100.00 BBB– Connecticut Health and Educational Facilities Authority, Revenue Bonds, Middlesex Hospital, 7/16 at 100.00 Aa3 Series 2006, 5.000%, 7/01/32 – AGM Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Stamford Hospital, 7/20 at 10.00 A Series 2010-I, 5.000%, 7/01/30 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/16 at 100.00 Aa3 Hospital, Series 2006J-1, 5.000%, 7/01/31 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/20 at 100.00 Aa3 Hospital, Series 2010M, 5.500%, 7/01/40 Connecticut Health and Educational Facilities Authority, Revenue Refunding Bonds, Middlesex 7/11 at 100.00 A2 Health Services, Series 1997H, 5.125%, 7/01/27 – NPFG Insured Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochester Project, Series 2010, 5.500%, 8/15/40 Total Health Care Housing/Multifamily – 1.2% (0.8% of Total Investments) Connecticut Housing Finance Authority, Multifamily Housing Mortgage Finance Program Bonds, 11/15 at 100.00 AAA Series 2006G-2, 4.800%, 11/15/27 (Alternative Minimum Tax) Housing/Single Family – 9.9% (6.5% of Total Investments) Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2001C: 5.300%, 11/15/33 (Alternative Minimum Tax) 11/11 at 100.00 AAA 5.450%, 11/15/43 (Alternative Minimum Tax) 8/11 at 100.00 AAA Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2004-A5, 5/13 at 100.00 AAA 5.050%, 11/15/34 Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006-A1: 4.700%, 11/15/26 (Alternative Minimum Tax) 11/15 at 100.00 AAA 4.800%, 11/15/31 (Alternative Minimum Tax) 11/15 at 100.00 AAA Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006D, 5/16 at 100.00 AAA 4.650%, 11/15/27 Connecticut Housing Finance Authority, Single Family Housing Mortgage Finance Program Bonds, 11/19 at 100.00 AAA Series 2010-A2, 4.500%, 11/15/30 Total Housing/Single Family Long-Term Care – 3.1% (2.0% of Total Investments) Connecticut Development Authority, First Mortgage Gross Revenue Refunding Healthcare Bonds, 10/11 at 100.00 BBB– Church Homes Inc. – Congregational Avery Heights, Series 1997, 5.700%, 4/01/12 Connecticut Development Authority, First Mortgage Gross Revenue Refunding Healthcare Bonds, 9/11 at 100.00 BBB– Connecticut Baptist Homes Inc., Series 1999, 5.500%, 9/01/15 – RAAI Insured 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care (continued) $ 1,600 Connecticut Housing Finance Authority, State Supported Special Obligation Bonds, Refunding 6/20 at 100.00 AA $ 1,643,296 Series 2010-16, 5.000%, 6/15/30 Total Long-Term Care Tax Obligation/General – 21.7% (14.2% of Total Investments) Bridgeport, Connecticut, General Obligation Refunding Bonds, Series 2002A, 5.375%, 8/15/19 – 8/12 at 100.00 A1 FGIC Insured Connecticut State, General Obligation Bonds, Series 2004C, 5.000%, 4/01/23 – FGIC Insured 4/14 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2006A, 4.750%, 12/15/24 12/16 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2006C, 5.000%, 6/01/23 – AGM Insured 6/16 at 100.00 AA+ Connecticut State, General Obligation Bonds, Series 2006E, 5.000%, 12/15/20 12/16 at 10.00 AA Hartford, Connecticut, General Obligation Bonds, Series 2005A: 5.000%, 8/01/20 – AGM Insured 8/15 at 100.00 AA+ 4.375%, 8/01/24 – AGM Insured 8/15 at 100.00 AA+ Hartford, Connecticut, General Obligation Bonds, Series 2009A, 5.000%, 8/15/28 – AGC Insured 8/19 at 100.00 AA+ New Haven, Connecticut, General Obligation Bonds, Series 2006, 5.000%, 11/01/17 – 11/16 at 100.00 A1 AMBAC Insured North Haven, Connecticut, General Obligation Bonds, Series 2006, 5.000%, 7/15/24 No Opt. Call Aa1 Oregon State, General Obligation Bonds, Oregon University System Projects, Series 2011G, 8/21 at 100.00 AA+ 5.000%, 8/01/36 Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/20 – No Opt. Call A3 NPFG Insured Regional School District 16, Connecticut, General Obligation Bonds, Series 2003, 5.000%, 3/13 at 101.00 A1 3/15/16 – AMBAC Insured Suffield, Connecticut, General Obligation Bonds, Series 2005: 5.000%, 6/15/17 No Opt. Call AA+ 5.000%, 6/15/19 No Opt. Call AA+ 5.000%, 6/15/21 No Opt. Call AA+ Total Tax Obligation/General Tax Obligation/Limited – 21.1% (13.7% of Total Investments) Connecticut Health and Educational Facilities Authority, Child Care Facilities Program Revenue Bonds, Series 2006F: 5.000%, 7/01/31 – AGC Insured 7/16 at 100.00 AA+ 5.000%, 7/01/36 – AGC Insured 7/16 at 100.00 AA+ Connecticut Health and Educational Facilities Authority, Revenue Bonds, Child Care Facilities 7/11 at 100.00 N/R Program, Series 1999C, 5.625%, 7/01/29 – AMBAC Insured Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 2003B, 1/14 at 100.00 AA 5.000%, 1/01/23 – FGIC Insured Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Revenue Bonds, 8/17 at 100.00 AA Series 2007A, 5.000%, 8/01/27 – AMBAC Insured Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A: 0.000%, 7/01/32 – FGIC Insured No Opt. Call A3 0.000%, 7/01/33 – FGIC Insured No Opt. Call A3 Puerto Rico Municipal Finance Agency, Series 2002A, 5.250%, 8/01/21 – AGM Insured 8/12 at 100.00 AA+ Puerto Rico Municipal Finance Agency, Series 2005C, 5.000%, 8/01/16 – AGM Insured 8/15 at 100.00 AA+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 A+ 2010A, 5.375%, 8/01/39 Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 2003, 5.250%, 10/14 at 100.00 AA+ 10/01/19 – AGM Insured Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Total Tax Obligation/Limited Nuveen Investments 27 Nuveen Connecticut Premium Income Municipal Fund (continued) NTC Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed – 12.4% (8.1% of Total Investments) (5) $ 650 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Loomis Chaffee School, 7/11 at 101.00 N/R (5) $ 659,315 Series 2001D, 5.500%, 7/01/23 (Pre-refunded 7/01/11) 40 Connecticut, General Obligation Bonds, Series 1993E, 6.000%, 3/15/12 (ETM) No Opt. Call Aa2 (5) Connecticut, General Obligation Bonds, Series 2002B, 5.500%, 6/15/21 (Pre-refunded 6/15/12) 6/12 at 100.00 AA (5) Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 2002B: 5.000%, 12/01/20 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 AA (5) 5.000%, 12/01/21 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 AA (5) University of Connecticut, General Obligation Bonds, Series 2003A, 5.125%, 2/15/21 2/13 at 100.00 AA (5) (Pre-refunded 2/15/13) – NPFG Insured Waterbury, Connecticut, General Obligation Bonds, Series 2002A, 5.375%, 4/01/17 (Pre-refunded 4/12 at 100.00 AA+ (5) 4/01/12) – AGM Insured West Hartford, Connecticut, General Obligation Bonds, Series 2005B, 5.000%, 10/01/18 10/15 at 100.00 AAA (Pre-refunded 10/01/15) Total U.S. Guaranteed Utilities – 8.7% (5.7% of Total Investments) Bristol Resource Recovery Facility Operating Committee, Connecticut, Solid Waste Revenue No Opt. Call AA Bonds, Covanta Bristol Inc., Series 2005, 5.000%, 7/01/12 – AMBAC Insured Connecticut Development Authority, Pollution Control Revenue Refunding Bonds, Connecticut 10/11 at 100.50 BBB+ Light and Power Company, Series 1993A, 5.850%, 9/01/28 Connecticut Development Authority, Pollution Control Revenue Refunding Bonds, Western 10/11 at 100.50 BBB+ Massachusetts Electric Company, Series 1993A, 5.850%, 9/01/28 Connecticut Development Authority, Solid Waste Disposal Facilities Revenue Bonds, PSEG Power 11/12 at 100.00 Baa1 LLC Project, Series 2007A, 5.750%, 11/01/37 (Alternative Minimum Tax) Connecticut Resource Recovery Authority, Revenue Bonds, American Ref-Fuel Company of 12/11 at 102.00 Ba1 Southeastern Connecticut LP, Series 1998A-I, 5.500%, 11/15/15 (Alternative Minimum Tax) Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator Lisbon Project, Series 1993A: 5.500%, 1/01/14 (Alternative Minimum Tax) 7/11 at 100.00 BBB 5.500%, 1/01/20 (Alternative Minimum Tax) 7/11 at 100.00 BBB Total Utilities Water and Sewer – 13.7% (8.9% of Total Investments) Connecticut Development Authority, Water Facility Revenue Bonds, Aquarion Water Company 9/17 at 100.00 N/R Project, Series 2007, 5.100%, 9/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) Connecticut, State Revolving Fund General Revenue Bonds, Series 2003A, 5.000%, 10/01/16 10/13 at 100.00 AAA Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System Revenue Bonds, Series 2005A: 5.000%, 11/15/30 – NPFG Insured 11/15 at 100.00 A1 5.000%, 8/15/35 – NPFG Insured 11/15 at 100.00 A1 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2010, 7/20 at 100.00 Ba2 5.625%, 7/01/40 Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/38 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Eighteenth Series 2003A: $ 1,000 5.000%, 8/01/20 – NPFG Insured 8/13 at 100.00 Aa3 $ 1,039,239 5.000%, 8/01/33 – NPFG Insured 8/13 at 100.00 Aa3 Stamford, Connecticut, Water Pollution Control System and Facility Revenue Bonds, Series 11/13 at 100.00 AA+ 2003A, 5.000%, 11/15/32 Total Water and Sewer $ 116,920 Total Investments (cost $116,039,117) – 153.3% Floating Rate Obligations – (10.4)% MuniFund Term Preferred Shares, at Liquidation Value – (47.3)% (6) Other Assets Less Liabilities – 4.4% Net Assets Applicable to Common Shares – 100% $ 76,283,516 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 30.8%. N/R Not rated. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 29 Nuveen Connecticut Dividend Advantage Municipal Fund NFC Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 37.3% (23.6% of Total Investments) $ 250 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Canterbury School, 7/16 at 100.00 N/R $ 218,070 Series 2006B, 5.000%, 7/01/36 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Chase Collegiate 7/17 at 100.00 N/R School, Series 2007A, 5.000%, 7/01/27 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Fairfield University, 7/20 at 100.00 A– Series 2010-O, 5.000%, 7/01/40 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Loomis Chaffee School, No Opt. Call A2 Series 2005F, 5.250%, 7/01/18 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/17 at 100.00 A– Series 2007-I, 5.000%, 7/01/25 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Renbrook School, 7/17 at 100.00 N/R Series 2007A, 5.000%, 7/01/37 – AMBAC Insured 50 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Sacred Heart 7/11 at 100.00 BBB University, Series 1998E, 5.000%, 7/01/28 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Trinity College, 7/14 at 100.00 A+ Series 2004H, 5.000%, 7/01/17 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, University of 7/12 at 101.00 BBB– Hartford, Series 2002E, 5.250%, 7/01/32 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, University of 7/16 at 100.00 BBB– Hartford, Series 2006G, 5.250%, 7/01/36 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Wesleyan University, 7/20 at 100.00 AA Series 2010G, 5.000%, 7/01/35 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/13 at 100.00 AAA Series 2003X-1, 5.000%, 7/01/42 (UB) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/16 at 100.00 AAA Series 2007Z-1, 5.000%, 7/01/42 (UB) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/17 at 100.00 AAA Series 2007Z-3, 5.050%, 7/01/42 (UB) (4) Connecticut Higher Education Supplemental Loan Authority, Revenue Bonds, Family Education 11/11 at 100.00 Aa2 Loan Program, Series 2001A, 5.250%, 11/15/18 – NPFG Insured (Alternative Minimum Tax) Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Higher Education Revenue Bonds, Ana G. Mendez University System, Series 1999: 5.375%, 2/01/19 8/11 at 100.00 BBB– 5.375%, 2/01/29 8/11 at 100.00 BBB– University of Connecticut, General Obligation Bonds, Series 2006A, 5.000%, 2/15/23 – 2/16 at 100.00 AA FGIC Insured University of Connecticut, General Obligation Bonds, Series 2010A, 5.000%, 2/15/28 2/20 at 100.00 AA University of Connecticut, Student Fee Revenue Bonds, Refunding Series 2010A, 5.000%, 11/15/27 11/19 at 100.00 Aa2 Total Education and Civic Organizations Health Care – 24.1% (15.3% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Ascension Health 11/19 at 100.00 AA+ Series 2010A, 5.000%, 11/15/40 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Bristol Hospital, 7/12 at 101.00 N/R Series 2002B, 5.500%, 7/01/32 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Catholic Health East 11/20 at 100.00 A1 Series 2010, 4.750%, 11/15/29 25 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Danbury Hospital, 7/11 at 100.00 N/R Series 1999G, 5.700%, 7/01/22 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Eastern Connecticut 7/15 at 100.00 N/R Health Network, Series 2005, 5.000%, 7/01/25 – RAAI Insured 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Griffin Hospital, Series 2005B: $ 500 5.000%, 7/01/20 – RAAI Insured 7/15 at 100.00 N/R $ 498,175 5.000%, 7/01/23 – RAAI Insured 7/15 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hospital For Special 7/17 at 100.00 BBB– Care, Series 2007C, 5.250%, 7/01/32 – RAAI Insured 60 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Middlesex Hospital, 7/16 at 100.00 Aa3 Series 2006, 5.000%, 7/01/32 – AGM Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Stamford Hospital, 7/20 at 10.00 A Series 2010-I, 5.000%, 7/01/30 Connecticut Health and Educational Facilities Authority, Revenue Bonds, William W. Backus 7/18 at 100.00 AA+ Hospital, Series 2005F, 5.125%, 7/01/35 – AGM Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/16 at 100.00 Aa3 Hospital, Series 2006J-1, 5.000%, 7/01/31 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/20 at 100.00 Aa3 Hospital, Series 2010M, 5.500%, 7/01/40 Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochester Project, Series 2010, 5.500%, 8/15/40 Total Health Care Housing/Multifamily – 1.2% (0.8% of Total Investments) Connecticut Housing Finance Authority, Multifamily Housing Mortgage Finance Program Bonds, 11/15 at 100.00 AAA Series 2006G-2, 4.800%, 11/15/27 (Alternative Minimum Tax) Housing/Single Family – 9.4% (5.9% of Total Investments) Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2001C: 5.300%, 11/15/33 (Alternative Minimum Tax) 11/11 at 100.00 AAA 5.450%, 11/15/43 (Alternative Minimum Tax) 11/43 at 100.00 AAA Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2004-A5, 5/13 at 100.00 AAA 5.050%, 11/15/34 Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006D, 5/16 at 100.00 AAA 4.650%, 11/15/27 Connecticut Housing Finance Authority, Single Family Housing Mortgage Finance Program Bonds, 11/19 at 100.00 AAA Series 2010-A2, 4.750%, 11/15/35 Total Housing/Single Family Long-Term Care – 2.1% (1.3% of Total Investments) Connecticut Development Authority, First Mortgage Gross Revenue Healthcare Bonds, Elim Park 12/11 at 102.00 BBB+ Baptist Home Inc., Series 2003, 5.750%, 12/01/23 Connecticut Development Authority, First Mortgage Gross Revenue Refunding Healthcare Bonds, 10/11 at 100.00 BBB– Church Homes Inc. – Congregational Avery Heights, Series 1997, 5.800%, 4/01/21 35 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Village for Families 7/12 at 101.00 N/R and Children Inc., Series 2002A, 5.000%, 7/01/32 – AMBAC Insured Connecticut State Development Authority, Health Facilities Revenue Bonds, Alzheimer’s Resource 8/17 at 100.00 N/R Center of Connecticut, Inc., Series 2007, 5.500%, 8/15/27 Hamden, Connecticut, Facility Revenue Bonds, Whitney Center Project, Series 2009A, 1/20 at 100.00 N/R 7.625%, 1/01/30 Total Long-Term Care Tax Obligation/General – 15.9% (10.1% of Total Investments) Connecticut State, General Obligation Bonds, Series 2004C, 5.000%, 4/01/23 – FGIC Insured 4/14 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2006A, 4.750%, 12/15/24 12/16 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2006C, 5.000%, 6/01/23 – AGM Insured 6/16 at 100.00 AA+ Nuveen Investments 31 Nuveen Connecticut Dividend Advantage Municipal Fund (continued) NFC Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) Hartford, Connecticut, General Obligation Bonds, Series 2005A: $ 360 5.000%, 8/01/21 – AGM Insured 8/15 at 100.00 AA+ $ 387,068 4.375%, 8/01/24 – AGM Insured 8/15 at 100.00 AA+ Hartford, Connecticut, General Obligation Bonds, Series 2009A, 5.000%, 8/15/28 – AGC Insured 8/19 at 100.00 AA+ North Haven, Connecticut, General Obligation Bonds, Series 2006, 5.000%, 7/15/24 No Opt. Call Aa1 Oregon State, General Obligation Bonds, Oregon University System Projects, Series 2011G, 8/21 at 100.00 AA+ 5.000%, 8/01/36 Suffield, Connecticut, General Obligation Bonds, Series 2005: 5.000%, 6/15/17 No Opt. Call AA+ 5.000%, 6/15/19 No Opt. Call AA+ Total Tax Obligation/General Tax Obligation/Limited – 28.9% (18.3% of Total Investments) Connecticut Health and Educational Facilities Authority, Child Care Facilities Program Revenue Bonds, Series 2006F: 5.000%, 7/01/31 – AGC Insured 7/16 at 100.00 AA+ 5.000%, 7/01/36 – AGC Insured 7/16 at 100.00 AA+ Connecticut Health and Educational Facilities Authority, Revenue Bonds, New Opportunities for 7/11 at 102.00 A Waterbury Inc., Series 1998A, 6.750%, 7/01/28 Connecticut, Certificates of Participation, Juvenile Training School, Series 2001: 5.000%, 12/15/20 12/11 at 101.00 AA– 5.000%, 12/15/30 12/11 at 101.00 AA– Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 1998B, No Opt. Call AA+ 5.500%, 11/01/12 – AGM Insured Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Revenue Bonds, 8/17 at 100.00 AA Series 2007A, 5.000%, 8/01/27 – AMBAC Insured Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call A3 7/01/31 – AMBAC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call A3 0.000%, 7/01/32 – FGIC Insured Puerto Rico Municipal Finance Agency, Series 2005C, 5.000%, 8/01/16 – AGM Insured 8/15 at 100.00 AA+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 A+ 2010A, 5.375%, 8/01/39 Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 1999A, 10/11 at 100.00 BBB+ 6.375%, 10/01/19 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Total Tax Obligation/Limited U.S. Guaranteed – 16.9% (10.7% of Total Investments) (5) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Loomis Chaffee School, 7/11 at 101.00 N/R (5) Series 2001D, 5.500%, 7/01/23 (Pre-refunded 7/01/11) Connecticut, Clean Water Fund Revenue Bonds, Series 2001, 5.500%, 10/01/20 10/11 at 100.00 N/R (5) (Pre-refunded 10/01/11) Connecticut, General Obligation Bonds, Series 2002B, 5.500%, 6/15/21 (Pre-refunded 6/15/12) 6/12 at 100.00 AA (5) East Lyme, Connecticut, General Obligation Bonds, Series 2001, 5.125%, 7/15/20 (Pre-refunded 7/11 at 102.00 Aa2 (5) 7/15/11) – FGIC Insured New Haven, Connecticut, General Obligation Bonds, Series 2001A, 5.000%, 11/01/20 (Pre-refunded 11/11 at 100.00 A1 (5) 11/01/11) – FGIC Insured Waterbury, Connecticut, General Obligation Bonds, Series 2002A, 5.375%, 4/01/17 (Pre-refunded 4/12 at 100.00 AA+ (5) 4/01/12) – AGM Insured West Hartford, Connecticut, General Obligation Bonds, Series 2005B, 5.000%, 10/01/18 10/15 at 100.00 AAA (Pre-refunded 10/01/15) Total U.S. Guaranteed 32 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 7.1% (4.5% of Total Investments) $ 575 Connecticut Development Authority, Pollution Control Revenue Refunding Bonds, Connecticut 10/11 at 100.50 BBB+ $ 576,834 Light and Power Company, Series 1993A, 5.850%, 9/01/28 Connecticut Development Authority, Solid Waste Disposal Facilities Revenue Bonds, PSEG Power 11/12 at 100.00 Baa1 LLC Project, Series 2007A, 5.750%, 11/01/37 (Alternative Minimum Tax) Connecticut Resource Recovery Authority, Revenue Bonds, American Ref-Fuel Company of 12/11 at 102.00 Ba1 Southeastern Connecticut LP, Series 1998A-I, 5.500%, 11/15/15 (Alternative Minimum Tax) Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator 7/11 at 100.00 BBB Lisbon Project, Series 1993A, 5.500%, 1/01/14 (Alternative Minimum Tax) Total Utilities Water and Sewer – 14.9% (9.5% of Total Investments) Connecticut Development Authority, Water Facility Revenue Bonds, Aquarion Water Company 9/17 at 100.00 N/R Project, Series 2007, 5.100%, 9/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) Connecticut, State Revolving Fund General Revenue Bonds, Series 2003A, 5.000%, 10/01/16 10/13 at 100.00 AAA Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System Revenue Bonds, Series 2005A: 5.000%, 11/15/30 – NPFG Insured 11/15 at 100.00 A1 5.000%, 8/15/35 – NPFG Insured 11/15 at 100.00 A1 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/15 at 100.00 Ba2 Series 2005, 6.000%, 7/01/25 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/20 at 100.00 Ba2 Series 2010, 5.625%, 7/01/40 Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/38 South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Eighteenth Series 2003A: 5.000%, 8/01/20 – NPFG Insured 8/13 at 100.00 Aa3 5.000%, 8/01/33 – NPFG Insured 8/13 at 100.00 Aa3 Total Water and Sewer $ 58,150 Total Investments (cost $58,543,199) – 157.8% Floating Rate Obligations – (10.2)% MuniFund Term Preferred Shares, at Liquidation Value – (54.8)% (6) Other Assets Less Liabilities – 7.2% Net Assets Applicable to Common Shares – 100% $ 37,334,484 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.7%. N/R Not rated. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 33 Nuveen Connecticut Dividend Advantage Municipal Fund 2 NGK Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 1.7% (1.1% of Total Investments) $ 645 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB $ 571,044 Series 2002, 5.375%, 5/15/33 Education and Civic Organizations – 35.4% (22.4% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Canterbury School, 7/16 at 100.00 N/R Series 2006B, 5.000%, 7/01/36 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Chase Collegiate 7/17 at 100.00 N/R School, Series 2007A, 5.000%, 7/01/27 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Fairfield University, 7/20 at 100.00 A– Series 2010-O, 5.000%, 7/01/40 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Loomis Chaffee School, No Opt. Call A2 Series 2005F, 5.250%, 7/01/19 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/17 at 100.00 A– Series 2007-I, 5.000%, 7/01/25 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Renbrook School, 7/17 at 100.00 N/R Series 2007A, 5.000%, 7/01/37 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, University of Hartford, Series 2002E: 5.500%, 7/01/22 – RAAI Insured 7/12 at 101.00 BBB– 5.250%, 7/01/32 – RAAI Insured 7/12 at 101.00 BBB– Connecticut Health and Educational Facilities Authority, Revenue Bonds, University of 7/16 at 100.00 BBB– Hartford, Series 2006G, 5.250%, 7/01/36 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Wesleyan University, 7/20 at 100.00 AA Series 2010G, 5.000%, 7/01/35 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/13 at 100.00 AAA Series 2003X-1, 5.000%, 7/01/42 (UB) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/16 at 100.00 AAA Series 2007Z-1, 5.000%, 7/01/42 (UB) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/17 at 100.00 AAA Series 2007Z-3, 5.050%, 7/01/42 (UB) (4) University of Connecticut, General Obligation Bonds, Series 2006A: 5.000%, 2/15/19 – FGIC Insured 2/16 at 100.00 AA 5.000%, 2/15/23 – FGIC Insured 2/16 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2010A, 5.000%, 2/15/28 2/20 at 100.00 AA University of Connecticut, Student Fee Revenue Refunding Bonds, Series 2002A, 5.250%, 11/12 at 101.00 Aa2 11/15/22 – FGIC Insured Total Education and Civic Organizations Health Care – 23.9% (15.1% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Ascension Health 11/19 at 100.00 AA+ Series 2010A, 5.000%, 11/15/40 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Bristol Hospital, 7/12 at 101.00 N/R Series 2002B, 5.500%, 7/01/32 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Catholic Health East 11/20 at 100.00 A1 Series 2010, 4.750%, 11/15/29 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Eastern Connecticut Health Network, Series 2000A: 20 6.125%, 7/01/20 – RAAI Insured 7/11 at 100.00 N/R 6.000%, 7/01/25 – RAAI Insured 7/11 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Griffin Hospital, Series 2005B: 5.000%, 7/01/15 – RAAI Insured No Opt. Call N/R 5.000%, 7/01/20 – RAAI Insured 7/15 at 100.00 N/R 5.000%, 7/01/23 – RAAI Insured 7/15 at 100.00 N/R 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 170 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hospital For Special 7/17 at 100.00 BBB– $ 156,567 Care, Series 2007C, 5.250%, 7/01/32 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Middlesex Hospital, 7/16 at 100.00 Aa3 Series 2006, 5.000%, 7/01/32 – AGM Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, St. Francis Hospital 7/12 at 101.00 N/R and Medical Center, Series 2002D, 5.000%, 7/01/22 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Stamford Hospital, 7/20 at 10.00 A Series 2010-I, 5.000%, 7/01/30 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/16 at 100.00 Aa3 Hospital, Series 2006J-1, 5.000%, 7/01/31 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/20 at 100.00 Aa3 Hospital, Series 2010M, 5.500%, 7/01/40 Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochester Project, Series 2010, 5.500%, 8/15/40 Total Health Care Housing/Multifamily – 1.4% (0.9% of Total Investments) Connecticut Housing Finance Authority, Multifamily Housing Mortgage Finance Program Bonds, 11/15 at 100.00 AAA Series 2006G-2, 4.800%, 11/15/27 (Alternative Minimum Tax) Housing/Single Family – 8.4% (5.3% of Total Investments) Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2001C, 8/11 at 100.00 AAA 5.450%, 11/15/43 (Alternative Minimum Tax) Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2004-A5, 5/13 at 100.00 AAA 5.050%, 11/15/34 Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006-A1: 4.700%, 11/15/26 (Alternative Minimum Tax) 11/15 at 100.00 AAA 4.800%, 11/15/31 (Alternative Minimum Tax) 11/15 at 100.00 AAA Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006D, 5/16 at 100.00 AAA 4.650%, 11/15/27 Connecticut Housing Finance Authority, Single Family Housing Mortgage Finance Program Bonds, 11/19 at 100.00 AAA Series 2010-A2, 4.750%, 11/15/35 Total Housing/Single Family Long-Term Care – 3.5% (2.2% of Total Investments) Connecticut Development Authority, First Mortgage Gross Revenue Healthcare Bonds, Elim Park 12/11 at 102.00 BBB+ Baptist Home Inc., Series 2003, 5.750%, 12/01/23 70 Connecticut Development Authority, First Mortgage Gross Revenue Refunding Healthcare Bonds, 10/11 at 100.00 BBB– Church Homes Inc. – Congregational Avery Heights, Series 1997, 5.700%, 4/01/12 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Village for Families 7/12 at 101.00 N/R and Children Inc., Series 2002A, 5.000%, 7/01/19 – AMBAC Insured Connecticut State Development Authority, Health Facilities Revenue Bonds, Alzheimer’s Resource 8/17 at 100.00 N/R Center of Connecticut, Inc., Series 2007, 5.500%, 8/15/27 Hamden, Connecticut, Facility Revenue Bonds, Whitney Center Project, Series 2009A, 1/20 at 100.00 N/R 7.625%, 1/01/30 Total Long-Term Care Tax Obligation/General – 12.7% (8.0% of Total Investments) Connecticut State, General Obligation Bonds, Series 2006A, 4.750%, 12/15/24 12/16 at 100.00 AA Connecticut State, General Obligation Bonds, Series 2006C, 5.000%, 6/01/23 – AGM Insured 6/16 at 100.00 AA+ Hartford, Connecticut, General Obligation Bonds, Series 2005A: 5.000%, 8/01/21 – AGM Insured 8/15 at 100.00 AA+ 4.375%, 8/01/24 – AGM Insured 8/15 at 100.00 AA+ New Haven, Connecticut, General Obligation Bonds, Series 2006, 5.000%, 11/01/17 – 11/16 at 100.00 A1 AMBAC Insured Oregon State, General Obligation Bonds, Oregon University System Projects, Series 2011G, 8/21 at 100.00 AA+ 5.000%, 8/01/36 Nuveen Investments 35 Nuveen Connecticut Dividend Advantage Municipal Fund 2 (continued) NGK Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ 400 Suffield, Connecticut, General Obligation Bonds, Series 2005, 5.000%, 6/15/21 No Opt. Call AA+ $ 480,580 Total Tax Obligation/General Tax Obligation/Limited – 17.3% (10.9% of Total Investments) Connecticut Health and Educational Facilities Authority, Child Care Facilities Program Revenue Bonds, Series 2006F: 5.000%, 7/01/31 – AGC Insured 7/16 at 100.00 AA+ 5.000%, 7/01/36 – AGC Insured 7/16 at 100.00 AA+ Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 2001B, 10/11 at 100.00 AA+ 5.375%, 10/01/13 – AGM Insured Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Revenue Bonds, 8/17 at 100.00 AA Series 2007A, 5.000%, 8/01/27 – AMBAC Insured Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call A3 7/01/31 – AMBAC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call A3 0.000%, 7/01/32 – FGIC Insured Puerto Rico Municipal Finance Agency, Series 2005C, 5.000%, 8/01/16 – AGM Insured 8/15 at 100.00 AA+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 A+ 2010A, 5.375%, 8/01/39 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Total Tax Obligation/Limited Transportation – 6.2% (3.9% of Total Investments) New Haven, Connecticut, Revenue Refunding Bonds, Air Rights Parking Facility, Series 2002, No Opt. Call N/R 5.375%, 12/01/15 – AMBAC Insured U.S. Guaranteed – 27.2% (17.2% of Total Investments) (5) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Connecticut State 11/11 at 100.00 AA+ (5) University System, Series 2002D-2, 5.000%, 11/01/21 (Pre-refunded 11/01/11) – AGM Insured Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 2002A, 7/12 at 100.00 AA+ (5) 5.375%, 7/01/20 (Pre-refunded 7/01/12) – AGM Insured Farmington, Connecticut, General Obligation Bonds, Series 2002: 5.000%, 9/15/20 (Pre-refunded 9/15/12) 9/12 at 101.00 Aaa 5.000%, 9/15/21 (Pre-refunded 9/15/12) 9/12 at 101.00 Aaa Hartford County Metropolitan District, Connecticut, General Obligation Bonds, Series 2002, 4/12 at 101.00 AA+ (5) 5.000%, 4/01/22 (Pre-refunded 4/01/12) Waterbury, Connecticut, General Obligation Bonds, Series 2002A, 5.375%, 4/01/17 (Pre-refunded 4/12 at 100.00 AA+ (5) 4/01/12) – AGM Insured West Hartford, Connecticut, General Obligation Bonds, Series 2005B, 5.000%, 10/01/17 10/15 at 100.00 AAA (Pre-refunded 10/01/15) Total U.S. Guaranteed Utilities – 8.1% (5.1% of Total Investments) Connecticut Development Authority, Pollution Control Revenue Refunding Bonds, Connecticut 10/11 at 100.50 BBB+ Light and Power Company, Series 1993A, 5.850%, 9/01/28 Connecticut Development Authority, Solid Waste Disposal Facilities Revenue Bonds, PSEG Power 11/12 at 100.00 Baa1 LLC Project, Series 2007A, 5.750%, 11/01/37 (Alternative Minimum Tax) Connecticut Resource Recovery Authority, Revenue Bonds, American Ref-Fuel Company of 12/11 at 102.00 Ba1 Southeastern Connecticut LP, Series 1998A-II, 5.500%, 11/15/15 (Alternative Minimum Tax) Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator Lisbon Project, Series 1993A: 5.500%, 1/01/15 (Alternative Minimum Tax) 8/11 at 100.00 BBB 5.500%, 1/01/20 (Alternative Minimum Tax) 7/11 at 100.00 BBB Total Utilities 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 12.6% (7.9% of Total Investments) $ 220 Connecticut Development Authority, Water Facility Revenue Bonds, Aquarion Water Company 9/17 at 100.00 N/R Project, Series 2007, 5.100%, 9/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) Connecticut, State Revolving Fund General Revenue Bonds, Series 2003A, 5.000%, 10/01/16 10/13 at 100.00 AAA Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System Revenue Bonds, Series 2005A: 5.000%, 11/15/30 – NPFG Insured 11/15 at 100.00 A1 5.000%, 8/15/35 – NPFG Insured 11/15 at 100.00 A1 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/15 at 100.00 Ba2 Series 2005, 6.000%, 7/01/25 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/20 at 100.00 Ba2 Series 2010, 5.625%, 7/01/40 Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/38 South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Eighteenth Series 2003A: 5.000%, 8/01/20 – NPFG Insured 8/13 at 100.00 Aa3 5.000%, 8/01/33 – NPFG Insured 8/13 at 100.00 Aa3 Total Water and Sewer $ 52,285 Total Investments (cost $52,528,793) – 158.4% Floating Rate Obligations – (10.3)% MuniFund Term Preferred Shares, at Liquidation Value – (50.6)% (6) Other Assets Less Liabilities – 2.5% Net Assets Applicable to Common Shares – 100% $ 33,478,213 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.0%. N/R Not rated. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 37 Nuveen Connecticut Dividend Advantage Municipal Fund 3 NGO Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.0% (1.9% of Total Investments) $ 2,055 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, 5/12 at 100.00 BBB $ 1,819,374 Series 2002, 5.375%, 5/15/33 Education and Civic Organizations – 30.1% (19.1% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Canterbury School, 7/16 at 100.00 N/R Series 2006B, 5.000%, 7/01/36 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Chase Collegiate 7/17 at 100.00 N/R School, Series 2007A, 5.000%, 7/01/27 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Connecticut College, 7/17 at 100.00 A2 Series 2007G, 4.500%, 7/01/37 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Fairfield University, 7/20 at 100.00 A– Series 2010-O, 5.000%, 7/01/35 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Loomis Chaffee School, No Opt. Call A2 Series 2005F, 5.250%, 7/01/19 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/16 at 100.00 A– Series 2006H, 5.000%, 7/01/36 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Quinnipiac University, 7/17 at 100.00 A– Series 2007-I, 5.000%, 7/01/25 – NPFG Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Renbrook School, 7/17 at 100.00 N/R Series 2007A, 5.000%, 7/01/37 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, University of 7/12 at 101.00 BBB– Hartford, Series 2002E, 5.500%, 7/01/22 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, University of 7/16 at 100.00 BBB– Hartford, Series 2006G, 5.250%, 7/01/36 – RAAI Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Wesleyan University, 7/20 at 100.00 AA Series 2010G, 5.000%, 7/01/35 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/16 at 100.00 AAA Series 2007Z-1, 5.000%, 7/01/42 (UB) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale University, 7/17 at 100.00 AAA Series 2007Z-3, 5.050%, 7/01/42 (UB) (4) University of Connecticut, General Obligation Bonds, Series 2006A: 5.000%, 2/15/19 – FGIC Insured 2/16 at 100.00 AA 5.000%, 2/15/23 – FGIC Insured 2/16 at 100.00 AA University of Connecticut, General Obligation Bonds, Series 2010A, 5.000%, 2/15/28 2/20 at 100.00 AA University of Connecticut, Student Fee Revenue Bonds, Refunding Series 2010A, 11/19 at 100.00 Aa2 5.000%, 11/15/27 University of Connecticut, Student Fee Revenue Refunding Bonds, Series 2002A, 5.250%, 11/12 at 101.00 Aa2 11/15/22 – FGIC Insured Total Education and Civic Organizations Health Care – 19.9% (12.7% of Total Investments) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Ascension Health 11/19 at 100.00 AA+ Series 2010A, 5.000%, 11/15/40 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Bristol Hospital, Series 2002B: 5.500%, 7/01/21 – RAAI Insured 7/12 at 101.00 N/R 5.500%, 7/01/32 – RAAI Insured 7/12 at 101.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Catholic Health East 11/20 at 100.00 A1 Series 2010, 4.750%, 11/15/29 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Danbury Hospital, 1/16 at 100.00 N/R Series 2006H, 4.500%, 7/01/33 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Eastern Connecticut 7/11 at 100.00 N/R Health Network, Series 2000A, 6.000%, 7/01/25 – RAAI Insured 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Griffin Hospital, Series 2005B: $ 490 5.000%, 7/01/15 – RAAI Insured No Opt. Call N/R $ 518,494 5.000%, 7/01/20 – RAAI Insured 7/15 at 100.00 N/R Connecticut Health and Educational Facilities Authority, Revenue Bonds, Hospital For Special Care, Series 2007C: 5.250%, 7/01/32 – RAAI Insured 7/17 at 100.00 BBB– 5.250%, 7/01/37 – RAAI Insured 7/17 at 100.00 BBB– Connecticut Health and Educational Facilities Authority, Revenue Bonds, Middlesex Hospital, 7/16 at 100.00 Aa3 Series 2006, 5.000%, 7/01/32 – AGM Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Stamford Hospital, 7/20 at 10.00 A Series 2010-I, 5.000%, 7/01/30 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/16 at 100.00 Aa3 Hospital, Series 2006J-1, 5.000%, 7/01/31 – AMBAC Insured Connecticut Health and Educational Facilities Authority, Revenue Bonds, Yale-New Haven 7/20 at 100.00 Aa3 Hospital, Series 2010M, 5.500%, 7/01/40 Monroe County Industrial Development Corporation, New York, FHA Insured Mortgage Revenue 2/21 at 100.00 Aa2 Bonds, Unity Hospital of Rochester Project, Series 2010, 5.500%, 8/15/40 Total Health Care Housing/Multifamily – 1.5% (0.9% of Total Investments) Connecticut Housing Finance Authority, Multifamily Housing Mortgage Finance Program Bonds, 11/15 at 100.00 AAA Series 2006G-2, 4.800%, 11/15/27 (Alternative Minimum Tax) Housing/Single Family – 8.1% (5.1% of Total Investments) Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2001C, 8/11 at 100.00 AAA 5.450%, 11/15/43 (Alternative Minimum Tax) Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2004-A5, 5/13 at 100.00 AAA 5.050%, 11/15/34 Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006-A1: 4.700%, 11/15/26 (Alternative Minimum Tax) 11/15 at 100.00 AAA 4.800%, 11/15/31 (Alternative Minimum Tax) 11/15 at 100.00 AAA Connecticut Housing Finance Authority, Housing Mortgage Finance Program Bonds, Series 2006D, 5/16 at 100.00 AAA 4.650%, 11/15/27 Connecticut Housing Finance Authority, Single Family Housing Mortgage Finance Program Bonds, 11/19 at 100.00 AAA Series 2010-A2, 4.500%, 11/15/30 Total Housing/Single Family Long-Term Care – 9.6% (6.1% of Total Investments) Connecticut Development Authority, First Mortgage Gross Revenue Healthcare Bonds, Elim Park 12/11 at 102.00 BBB+ Baptist Home Inc., Series 2003, 5.750%, 12/01/23 Connecticut Development Authority, First Mortgage Gross Revenue Refunding Healthcare Bonds, 10/11 at 100.00 BBB– Church Homes Inc. – Congregational Avery Heights, Series 1997, 5.700%, 4/01/12 Connecticut Health and Educational Facilities Authority, Revenue Bonds, Village for Families and Children Inc., Series 2002A: 5.000%, 7/01/18 – AMBAC Insured 7/12 at 101.00 N/R 5.000%, 7/01/20 – AMBAC Insured 7/12 at 101.00 N/R 5.000%, 7/01/23 – AMBAC Insured 7/12 at 101.00 N/R 5.000%, 7/01/32 – AMBAC Insured 7/12 at 101.00 N/R Connecticut Housing Finance Authority, Special Needs Housing Mortgage Finance Program Special Obligation Bonds, Series 2002SNH-1: 5.000%, 6/15/22 – AMBAC Insured 6/12 at 101.00 N/R 5.000%, 6/15/32 – AMBAC Insured 6/12 at 101.00 N/R Connecticut State Development Authority, Health Facilities Revenue Bonds, Alzheimer’s Resource 8/17 at 100.00 N/R Center of Connecticut, Inc., Series 2007, 5.500%, 8/15/27 Hamden, Connecticut, Facility Revenue Bonds, Whitney Center Project, Series 2009A, 1/20 at 100.00 N/R 7.625%, 1/01/30 Total Long-Term Care Nuveen Investments 39 Nuveen Connecticut Dividend Advantage Municipal Fund 3 (continued) NGO Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General – 13.4% (8.5% of Total Investments) $ 1,200 Connecticut State, General Obligation Bonds, Series 2006A, 4.750%, 12/15/24 12/16 at 100.00 AA $ 1,280,328 Connecticut State, General Obligation Bonds, Series 2006E, 5.000%, 12/15/20 12/16 at 10.00 AA Hartford, Connecticut, General Obligation Bonds, Series 2005A, 5.000%, 8/01/21 – AGM Insured 8/15 at 100.00 AA+ Hartford, Connecticut, General Obligation Bonds, Series 2009A, 5.000%, 8/15/28 – AGC Insured 8/19 at 100.00 AA+ New Haven, Connecticut, General Obligation Bonds, Series 2006, 5.000%, 11/01/17 – AMBAC Insured 11/16 at 100.00 A1 Oregon State, General Obligation Bonds, Oregon University System Projects, Series 2011G, 8/21 at 100.00 AA+ 5.000%, 8/01/36 Stratford, Connecticut, General Obligation Bonds, Series 2002: 4.000%, 2/15/19 – AGM Insured 2/12 at 100.00 AA+ 4.125%, 2/15/20 – AGM Insured 2/12 at 100.00 AA+ Total Tax Obligation/General Tax Obligation/Limited – 17.8% (11.3% of Total Investments) Connecticut Health and Educational Facilities Authority, Child Care Facilities Program Revenue 7/16 at 100.00 AA+ Bonds, Series 2006F, 5.000%, 7/01/36 – AGC Insured 40 Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 1992B, No Opt. Call AA 6.125%, 9/01/12 Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 2002B, 12/12 at 100.00 AA 5.000%, 12/01/22 – AMBAC Insured Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 2003B, 1/14 at 100.00 AA 5.000%, 1/01/23 – FGIC Insured Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Revenue Bonds, 8/17 at 100.00 AA Series 2007A, 5.000%, 8/01/27 – AMBAC Insured Harbor Point Infrastructure Improvement District, Connecticut, Special Obligation Revenue 4/20 at 100.00 N/R Bonds, Harbor Point Project, Series 2010A, 7.875%, 4/01/39 Puerto Rico Highway and Transportation Authority, Highway Revenue Bonds, Series 2007N, 5.250%, No Opt. Call A3 7/01/31 – AMBAC Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A: 0.000%, 7/01/32 – FGIC Insured No Opt. Call A3 0.000%, 7/01/33 – FGIC Insured No Opt. Call A3 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series 2002G: 5.250%, 7/01/17 7/12 at 100.00 A3 5.250%, 7/01/20 7/12 at 100.00 A3 5.250%, 7/01/21 7/12 at 100.00 A3 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2/20 at 100.00 A+ 2010A, 5.375%, 8/01/39 Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Senior Lien 10/20 at 100.00 BBB Series 2010A, 5.000%, 10/01/29 Total Tax Obligation/Limited Transportation – 0.7% (0.5% of Total Investments) New Haven, Connecticut, Revenue Refunding Bonds, Air Rights Parking Facility, Series 2002, No Opt. Call N/R 5.375%, 12/01/15 – AMBAC Insured U.S. Guaranteed – 28.5% (18.2% of Total Investments) (5) Bethel, Connecticut, General Obligation Bonds, Series 2002: 5.000%, 11/01/18 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 Aa2 (5) 5.000%, 11/01/19 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 Aa2 (5) 5.000%, 11/01/20 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 Aa2 (5) 5.000%, 11/01/21 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 Aa2 (5) 5.000%, 11/01/22 (Pre-refunded 11/01/12) – FGIC Insured 11/12 at 100.00 Aa2 (5) Bridgeport, Connecticut, General Obligation Bonds, Series 2003A, 5.250%, 9/15/23 (Pre-refunded 9/13 at 100.00 AA+ (5) 9/15/13) – AGM Insured 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) Connecticut Development Authority, Revenue Bonds, Duncaster Inc., Series 2002: $ 650 5.125%, 8/01/22 (Pre-refunded 8/01/12) – RAAI Insured 8/12 at 101.00 BBB (5) $ 691,470 4.750%, 8/01/32 (Pre-refunded 8/01/12) – RAAI Insured 8/12 at 101.00 BBB (5) Connecticut Health and Educational Facilities Authority, Revenue Bonds, Trinity College, 7/11 at 101.00 N/R (5) Series 2001G, 5.000%, 7/01/21 (Pre-refunded 7/01/11) – AMBAC Insured Connecticut, Special Tax Obligation Transportation Infrastructure Purpose Bonds, Series 2002B: 5.000%, 12/01/20 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 AA (5) 5.000%, 12/01/21 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 AA (5) Farmington, Connecticut, General Obligation Bonds, Series 2002, 5.000%, 9/15/20 9/12 at 101.00 Aaa (Pre-refunded 9/15/12) 40 New Haven, Connecticut, General Obligation Bonds, Series 2002A, 5.250%, 11/01/17 – AMBAC 11/11 at 101.00 A1 (5) Insured (ETM) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 1998A, No Opt. Call AAA 5.125%, 6/01/24 – AMBAC Insured (ETM) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E, 2/12 at 100.00 AAA 5.500%, 8/01/29 (Pre-refunded 2/01/12) Southbury, Connecticut, General Obligation Bonds, Series 2002: 4.875%, 12/15/20 (Pre-refunded 12/15/11) 12/11 at 101.00 Aa2 (5) 4.875%, 12/15/21 (Pre-refunded 12/15/11) 12/11 at 101.00 Aa2 (5) 5.000%, 12/15/22 (Pre-refunded 12/15/11) 12/11 at 101.00 Aa2 (5) University of Connecticut, General Obligation Bonds, Series 2003A, 5.125%, 2/15/21 2/13 at 100.00 AA (5) (Pre-refunded 2/15/13) – NPFG Insured West Hartford, Connecticut, General Obligation Bonds, Series 2005B, 5.000%, 10/01/18 10/15 at 100.00 AAA (Pre-refunded 10/01/15) Total U.S. Guaranteed Utilities – 8.0% (5.1% of Total Investments) Connecticut Development Authority, Pollution Control Revenue Refunding Bonds, Connecticut 10/11 at 100.50 BBB+ Light and Power Company, Series 1993A, 5.850%, 9/01/28 Connecticut Development Authority, Solid Waste Disposal Facilities Revenue Bonds, PSEG Power 11/12 at 100.00 Baa1 LLC Project, Series 2007A, 5.750%, 11/01/37 (Alternative Minimum Tax) Connecticut Resource Recovery Authority, Revenue Bonds, American Ref-Fuel Company of 12/11 at 102.00 Ba1 Southeastern Connecticut LP, Series 1998A-I, 5.500%, 11/15/15 (Alternative Minimum Tax) Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue Bonds, Wheelabrator Lisbon Project, Series 1993A: 5.500%, 1/01/14 (Alternative Minimum Tax) 7/11 at 100.00 BBB 5.500%, 1/01/20 (Alternative Minimum Tax) 7/11 at 100.00 BBB Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.250%, 7/01/40 7/20 at 100.00 A3 Total Utilities Water and Sewer – 16.7% (10.6% of Total Investments) Connecticut Development Authority, Water Facility Revenue Bonds, Aquarion Water Company 9/17 at 100.00 N/R Project, Series 2007, 5.100%, 9/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) Connecticut, State Revolving Fund General Revenue Bonds, Series 2003A, 5.000%, 10/01/16 10/13 at 100.00 AAA Greater New Haven Water Pollution Control Authority, Connecticut, Regional Wastewater System Revenue Bonds, Series 2005A: 5.000%, 11/15/30 – NPFG Insured 11/15 at 100.00 A1 5.000%, 8/15/35 – NPFG Insured 11/15 at 100.00 A1 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/15 at 100.00 Ba2 Series 2005, 6.000%, 7/01/25 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, 7/20 at 100.00 Ba2 Series 2010, 5.625%, 7/01/40 Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 7/18 at 100.00 Baa1 6.000%, 7/01/38 Nuveen Investments 41 Nuveen Connecticut Dividend Advantage Municipal Fund 3 (continued) NGO Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Eighteenth Series 2003A: $ 2,050 5.000%, 8/01/20 – NPFG Insured 8/13 at 100.00 Aa3 $ 2,130,441 5.000%, 8/01/33 – NPFG Insured 8/13 at 100.00 Aa3 South Central Connecticut Regional Water Authority, Water System Revenue Bonds, Twentieth 8/16 at 100.00 Aa3 Series, 2007A, 5.000%, 8/01/30 – NPFG Insured Stamford, Connecticut, Water Pollution Control System and Facility Revenue Bonds, Series 11/13 at 100.00 AA+ 2003A, 5.000%, 11/15/32 Total Water and Sewer $ 97,165 Total Investments (cost $96,478,883) – 157.3% Floating Rate Obligations – (9.4)% MuniFund Term Preferred Shares, at Liquidation Value – (52.1)% (6) Other Assets Less Liabilities – 4.2% Net Assets Applicable to Common Shares – 100% $ 61,459,273 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.1%. N/R Not rated. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 42 Nuveen Investments Nuveen Massachusetts Premium Income Municipal Fund NMT Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 1.0% (0.7% of Total Investments) $ 1,425 Boston Industrial Development Financing Authority, Massachusetts, Senior Revenue Bonds, 9/12 at 102.00 Caa3 $ 703,879 Crosstown Center Project, Series 2002, 6.500%, 9/01/35 (Alternative Minimum Tax) Education and Civic Organizations – 35.6% (23.0% of Total Investments) Massachusetts Development Finance Agency Revenue Bonds, Lesley University Issue Series B-1 and 7/21 at 100.00 AA+ B-2, 5.250%, 7/01/33 – AGM Insured Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Series 2009V-1, 10/19 at 100.00 A 5.000%, 10/01/29 Massachusetts Development Finance Agency, Revenue Bonds, Emerson College, Series 2010A, 1/20 at 100.00 A– 5.000%, 1/01/40 Massachusetts Development Finance Agency, Revenue Bonds, The Broad Institute, Series 2011A, 4/21 at 100.00 AA– 5.250%, 4/01/37 Massachusetts Development Finance Agency, Revenue Bonds, Worcester Polytechnic Institute, 9/17 at 100.00 A+ Series 2007, 5.000%, 9/01/37 – NPFG Insured Massachusetts Development Finance Authority, Revenue Bonds, Curry College, Series 2000A, 9/11 at 100.00 BBB 6.000%, 3/01/20 – ACA Insured Massachusetts Development Finance Authority, Revenue Bonds, Massachusetts College of Pharmacy 7/15 at 100.00 AA+ and Allied Health Sciences, Series 2005D, 5.000%, 7/01/27 – AGC Insured Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, No Opt. Call A Series 2002A, 5.750%, 1/01/42 – AMBAC Insured Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, 1/18 at 100.00 AA+ 5.000%, 1/01/42 – AGC Insured (UB) Massachusetts Development Finance Authority, Revenue Refunding Bonds, Boston University, No Opt. Call A2 Series 1999P, 6.000%, 5/15/29 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Boston College, 6/13 at 100.00 AA– Series 2003N, 5.250%, 6/01/18 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Springfield College, 10/19 at 100.00 Baa1 Series 2010, 5.500%, 10/15/31 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Tufts University, 8/18 at 100.00 Aa2 Series 2008O, 5.375%, 8/15/38 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Wellesley College, 7/13 at 100.00 Aaa Series 2003H, 5.000%, 7/01/26 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Williams College, 7/13 at 100.00 AAA Series 2003H, 5.000%, 7/01/21 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Williams College, 7/16 at 100.00 AAA Series 2007L, 5.000%, 7/01/31 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Worcester State 11/12 at 100.00 A2 College, Series 2002, 5.000%, 11/01/32 – AMBAC Insured Massachusetts Industrial Finance Agency, Revenue Bonds, Whitehead Institute for Biomedical 7/11 at 100.00 Aa1 Research, Series 1993, 5.125%, 7/01/26 Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities 8/11 at 100.00 BBB– Financing Authority, Higher Education Revenue Bonds, Ana G. Mendez University System, Series 1999, 5.375%, 2/01/19 Total Education and Civic Organizations Health Care – 26.1% (16.9% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Partners HealthCare System, Series 7/20 at 100.00 AA 2011K-6, 5.375%, 7/01/41 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health 10/11 at 101.00 BBB+ System, Series 2001E, 6.250%, 10/01/31 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Cape Cod Health Care 11/11 at 101.00 BBB+ Inc., Series 2001C, 5.250%, 11/15/31 – RAAI Insured Nuveen Investments 43 Nuveen Massachusetts Premium Income Municipal Fund (continued) NMT Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., Series B1 Capital Asset Program Converted June 13,2008: $ 2,300 5.375%, 2/01/26 – NPFG Insured 8/18 at 100.00 A3 $ 2,333,258 5.375%, 2/01/28 – NPFG Insured 8/18 at 100.00 A3 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., 8/18 at 100.00 A3 Series B2, Capital Asset Program, Converted June 9, 2009, 5.375%, 2/01/27 – NPFG Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Children’s Hospital, 12/19 at 100.00 AA Series 2009M, 5.500%, 12/01/39 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Emerson Hospital, 8/15 at 100.00 N/R Series 2005E, 5.000%, 8/15/35 – RAAI Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Lahey Clinic Medical 8/15 at 100.00 A+ Center, Series 2005C, 5.000%, 8/15/21 – FGIC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Lahey Medical 8/17 at 100.00 A+ Center, Series 2007D, 5.250%, 8/15/28 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milford Regional 7/17 at 100.00 BBB– Medical Center, Series 2007E, 5.000%, 7/15/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milton Hospital 7/15 at 100.00 BB– Project, Series 2005D, 5.250%, 7/01/30 75 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Partners HealthCare 7/11 at 101.00 AA System Inc., Series 2001C, 5.750%, 7/01/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial 7/11 at 100.00 BBB+ Health Care, Series 2001C, 6.625%, 7/01/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial 7/15 at 100.00 BBB+ Health Care, Series 2005D, 5.000%, 7/01/33 Massachusetts State, Health and Educational Facilities Authority, Partners HealthCare System 7/17 at 100.00 AA Inc., Series 2007G, 5.000%, 7/01/32 Total Health Care Housing/Multifamily – 6.7% (4.3% of Total Investments) Massachusetts Development Finance Authority, Multifamily Housing Revenue Bonds, Emerson Manor 7/17 at 100.00 BB Project, Series 2007, 4.800%, 7/20/48 Massachusetts Development Financing Authority, Assisted Living Revenue Bonds, Prospect House 12/11 at 100.00 N/R Apartments, Series 1999, 7.000%, 12/01/31 Massachusetts Housing Finance Agency, Housing Revenue Bonds, Series 2003S, 5.050%, 12/01/23 6/13 at 100.00 AA– (Alternative Minimum Tax) Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue Bonds, Series 1999D, 7/12 at 100.00 N/R 5.500%, 7/01/13 – AMBAC Insured (Alternative Minimum Tax) Somerville Housing Authority, Massachusetts, GNMA Collateralized Mortgage Revenue Bonds, 5/12 at 103.00 N/R Clarendon Hill Towers, Series 2002, 5.200%, 11/20/22 Total Housing/Multifamily Housing/Single Family – 3.6% (2.3% of Total Investments) Massachusetts Housing Finance Agency, Single Family Housing Revenue Bonds, Series 2006-126, 6/16 at 100.00 AA 4.625%, 6/01/32 (Alternative Minimum Tax) Massachusetts Housing Finance Agency, Single Family Housing Revenue Bonds, Series 2008, Trust No Opt. Call AA 3145, 14.394%, 6/01/16 (IF) Total Housing/Single Family Industrials – 1.0% (0.6% of Total Investments) Massachusetts Development Finance Agency, Pioneer Valley Resource Recovery Revenue Bonds, No Opt. Call N/R Eco/Springfield LLC, Series 2006, 5.875%, 7/01/14 (Alternative Minimum Tax) Massachusetts Development Finance Agency, Solid Waste Disposal Revenue Bonds, Waste No Opt. Call BBB Management Inc., Series 2003, 5.450%, 6/01/14 Total Industrials 44 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 7.1% (4.6% of Total Investments) $ 1,270 Boston, Massachusetts, FHA-Insured Mortgage Revenue Bonds, Deutsches Altenheim Inc., 10/11 at 102.00 AAA $ 1,298,613 Series 1998A, 6.125%, 10/01/31 Massachusetts Development Finance Agency, Revenue Bonds, Carleton-Willard Village, 12/19 at 100.00 A– Series 2010, 5.625%, 12/01/30 Massachusetts Development Finance Agency, Revenue Bonds, Orchard Cove, Series 2007, 10/12 at 102.00 N/R 5.250%, 10/01/26 Massachusetts Development Finance Authority, GNMA Collateralized Assisted Living Facility 3/12 at 105.00 AAA Revenue Bonds, Arbors at Chicopee, Series 2001A, 6.250%, 9/20/42 (Alternative Minimum Tax) Massachusetts Industrial Finance Agency, First Mortgage Revenue Bonds, Berkshire Retirement 1/12 at 100.00 BBB Community, Series 1994B, 4.750%, 7/01/17 Total Long-Term Care Tax Obligation/General – 21.7% (14.0% of Total Investments) Ashland, Massachusetts, General Obligation Bonds, Series 2004, 5.250%, 5/15/23 – AMBAC Insured 5/15 at 100.00 Aa2 Boston, Massachusetts, General Obligation Bonds, Series 2005A, 5.000%, 1/01/17 1/15 at 100.00 Aaa Fall River, Massachusetts, General Obligation Bonds, Series 2003, 5.000%, 2/01/21 – AGM Insured 2/13 at 101.00 AA+ Hampden-Wilbraham Regional School District, Hampden County, Massachusetts, General Obligation 2/21 at 100.00 Aa3 Bonds, Series 2011, 5.000%, 2/15/41 Massachusetts Bay Transportation Authority, General Obligation Transportation System Bonds, No Opt. Call Aa1 Series 1991A, 7.000%, 3/01/21 Massachusetts, General Obligation Bonds, Consolidated Loan, Series 2001D, 6.000%, 11/01/13 – No Opt. Call Aa1 NPFG Insured Monson, Massachusetts, General Obligation Bonds, Series 2002, 5.250%, 5/15/22 – AMBAC Insured 5/12 at 101.00 A1 Norwell, Massachusetts, General Obligation Bonds, Series 2003, 5.000%, 11/15/20 – FGIC Insured No Opt. Call AAA Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/29 – No Opt. Call A3 FGIC Insured Quincy, Massachusetts, General Obligation Bonds, Series 2011, 5.250%, 12/01/38 12/20 at 100.00 Aa2 Worcester, Massachusetts, General Obligation Bonds, Series 2005A, 5.000%, 7/01/19 – 7/15 at 100.00 A1 FGIC Insured Total Tax Obligation/General Tax Obligation/Limited – 14.3% (9.2% of Total Investments) Martha’s Vineyard Land Bank, Massachusetts, Revenue Bonds, Series 2004, 5.000%, 5/01/26 – 5/14 at 100.00 A– AMBAC Insured Massachusetts Bay Transportation Authority, Sales Tax Revenue Bonds, Senior Lien Series 2006C, 7/18 at 100.00 AAA 5.000%, 7/01/26 Massachusetts Bay Transportation Authority, Senior Lien Sales Tax Revenue Refunding Bonds, No Opt. Call AAA Series 2004C, 5.250%, 7/01/21 Massachusetts College Building Authority, Project Revenue Bonds, Series 2004A, 5.000%, 5/14 at 100.00 Aa2 5/01/19 – NPFG Insured Massachusetts College Building Authority, Project Revenue Bonds, Series 2006A, 5.000%, 5/16 at 100.00 Aa2 5/01/31 – AMBAC Insured Massachusetts College Building Authority, Project Revenue Bonds, Series 2008A, 5.000%, 5/18 at 100.00 AA+ 5/01/33 – AGC Insured Massachusetts College Building Authority, Project Revenue Refunding Bonds, Series 2003B, No Opt. Call Aa2 5.375%, 5/01/23 – SYNCORA GTY Insured Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 AA+ 5.000%, 8/15/20 – AGM Insured Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2005, 5.000%, No Opt. Call A1 1/01/20 – FGIC Insured Massachusetts, Special Obligation Refunding Notes, Federal Highway Grant Anticipation Note No Opt. Call AAA Program, Series 2003A, 5.000%, 12/15/13 – AGM Insured Puerto Rico Infrastructure Financing Authority, Special Tax Revenue Bonds, Series 2005A, No Opt. Call A3 0.000%, 7/01/43 – AMBAC Insured Nuveen Investments 45 Nuveen Massachusetts Premium Income Municipal Fund (continued) NMT Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 1,300 Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 2003AA, No Opt. Call A2 $ 1,384,591 5.500%, 7/01/19 – NPFG Insured Total Tax Obligation/Limited Transportation – 11.0% (7.1% of Total Investments) Massachusetts Port Authority, Airport System Revenue Bonds, Series 2010A, 5.000%, 7/01/30 7/20 at 100.00 AA– Massachusetts Port Authority, Revenue Bonds, Series 2003A, 5.000%, 7/01/33 – NPFG Insured 7/13 at 100.00 AA– Massachusetts Port Authority, Special Facilities Revenue Bonds, BOSFUEL Corporation, Series 7/17 at 100.00 A3 2007, 5.000%, 7/01/32 – FGIC Insured (Alternative Minimum Tax) Massachusetts Port Authority, Special Facilities Revenue Bonds, Delta Air Lines Inc., Series 7/11 at 101.00 N/R 2001A, 5.000%, 1/01/27 – AMBAC Insured (Alternative Minimum Tax) Massachusetts Port Authority, Special Facilities Revenue Bonds, US Airways Group Inc., Series 9/11 at 100.00 Baa1 1996A, 5.750%, 9/01/16 – NPFG Insured (Alternative Minimum Tax) Total Transportation U.S. Guaranteed – 11.4% (7.4% of Total Investments) (4) Boston, Massachusetts, General Obligation Bonds, Series 2005A, 5.000%, 1/01/17 1/15 at 100.00 N/R (4) (Pre-refunded 1/01/15) 25 Massachusetts Bay Transportation Authority, Sales Tax Revenue Bonds, Senior Lien Series 2006C, 7/18 at 100.00 AAA 5.000%, 7/01/26 (Pre-refunded 7/01/18) Massachusetts Development Finance Authority, GNMA Collateralized Revenue Bonds, VOA Concord 10/11 at 105.00 N/R (4) Assisted Living Inc., Series 2000A, 6.900%, 10/20/41 (Pre-refunded 10/20/11) Massachusetts Development Finance Authority, Revenue Bonds, Massachusetts College of Pharmacy 7/13 at 101.00 A (4) and Allied Health Sciences, Series 2003C, 5.750%, 7/01/33 (Pre-refunded 7/01/13) Massachusetts Development Finance Authority, Revenue Bonds, Milton Academy, Series 2003A, 9/13 at 100.00 AA– (4) 5.000%, 9/01/19 (Pre-refunded 9/01/13) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/21 at 100.00 BBB (4) Series 1998A, 5.000%, 7/01/25 (Pre-refunded 7/01/21) – NPFG Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caritas Christi 7/12 at 101.00 N/R (4) Obligated Group, Series 2002B, 6.250%, 7/01/22 (Pre-refunded 7/01/12) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, New England Medical 5/12 at 100.00 N/R (4) Center Hospitals, Series 2002H, 5.375%, 5/15/19 (Pre-refunded 5/15/12) – FGIC Insured Massachusetts Port Authority, Revenue Bonds, Series 1982, 13.000%, 7/01/13 (ETM) 7/11 at 100.00 AAA Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2004, 5.250%, 1/14 at 100.00 A1 (4) 1/01/25 (Pre-refunded 1/01/14) – FGIC Insured Total U.S. Guaranteed Utilities – 3.0% (1.9% of Total Investments) Massachusetts Development Finance Agency, Resource Recovery Revenue Bonds, SEMass System, 1/12 at 101.00 Baa1 Series 2001A, 5.625%, 1/01/16 – NPFG Insured Massachusetts Industrial Finance Agency, Resource Recovery Revenue Refunding Bonds, Ogden 12/11 at 100.00 A– Haverhill Project, Series 1998A, 5.600%, 12/01/19 (Alternative Minimum Tax) Total Utilities Water and Sewer – 12.3% (8.0% of Total Investments) Boston Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Senior Lien 11/19 at 100.00 AA+ Refunding Series 2010A, 5.000%, 11/01/30 Boston Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Senior Series 11/14 at 100.00 AA+ 2004A, 5.000%, 11/01/25 60 Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2003-9, 8/13 at 100.00 AAA 5.000%, 8/01/22 Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2004-10, 8/14 at 100.00 AAA 5.000%, 8/01/26 Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2005-11, 8/15 at 100.00 AAA 4.500%, 8/01/29 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ 1,000 Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2006-12, 8/16 at 100.00 AAA $ 1,010,089 4.375%, 8/01/31 Massachusetts Water Pollution Abatement Trust, Revenue Bonds, MWRA Loan Program, 8/12 at 100.00 AAA Series 2002A, 5.250%, 8/01/20 Massachusetts Water Resources Authority, General Revenue Bonds, Series 2005A, 5.000%, 8/17 at 100.00 AA+ 8/01/28 – NPFG Insured Massachusetts Water Resources Authority, General Revenue Bonds, Series 2006A, 4.000%, 8/01/46 8/16 at 100.00 AA+ Total Water and Sewer $ 103,200 Total Investments (cost $104,179,923) – 154.8% Floating Rate Obligations – (3.6)% MuniFund Term Preferred Shares, at Liquidation Value – (54.2)% (5) Other Assets Less Liabilities – 3.0% Net Assets Applicable to Common Shares – 100% $ 67,604,559 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investment is 35.0%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 47 Nuveen Massachusetts Dividend Advantage Municipal Fund NMB Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Discretionary – 0.9% (0.6% of Total Investments) $ 480 Boston Industrial Development Financing Authority, Massachusetts, Senior Revenue Bonds, 9/12 at 102.00 Caa3 $ 237,096 Crosstown Center Project, Series 2002, 6.500%, 9/01/35 (Alternative Minimum Tax) Education and Civic Organizations – 46.5% (30.5% of Total Investments) Massachusetts Development Finance Agency Revenue Bonds, Lesley University Issue Series B-1 and 7/21 at 100.00 AA+ B-2, 5.250%, 7/01/33 – AGM Insured Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Series 2009V-1, 10/19 at 100.00 A 5.000%, 10/01/29 Massachusetts Development Finance Agency, Revenue Bonds, Draper Laboratory, Series 2008, No Opt. Call Aa3 5.875%, 9/01/30 Massachusetts Development Finance Agency, Revenue Bonds, Emerson College, Series 2010A, 1/20 at 100.00 A– 5.000%, 1/01/40 Massachusetts Development Finance Agency, Revenue Bonds, The Broad Institute, Series 2011A, 4/21 at 100.00 AA– 5.250%, 4/01/37 Massachusetts Development Finance Agency, Revenue Bonds, Worcester Polytechnic Institute, 9/17 at 100.00 A+ Series 2007, 5.000%, 9/01/37 – NPFG Insured Massachusetts Development Finance Authority, Revenue Bonds, Massachusetts College of Pharmacy 7/15 at 100.00 AA+ and Allied Health Sciences, Series 2005D, 5.000%, 7/01/27 – AGC Insured Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, No Opt. Call A Series 2002A, 5.750%, 1/01/42 – AMBAC Insured Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, 1/18 at 100.00 AA+ 5.000%, 1/01/42 – AGC Insured (UB) Massachusetts Development Finance Authority, Revenue Refunding Bonds, Boston University, 5/29 at 105.00 A2 Series 1999P, 6.000%, 5/15/59 Massachusetts Educational Finance Authority, Educational Loan Revenue Bonds, Series 2001E, 7/11 at 100.00 AA 5.300%, 1/01/16 – AMBAC Insured (Alternative Minimum Tax) Massachusetts Educational Financing Authority, Education Loan Revenue Bonds, Series 2008H, 1/18 at 100.00 AA+ 6.350%, 1/01/30 – AGC Insured (Alternative Minimum Tax) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Boston College, 6/13 at 100.00 AA– Series 2003N, 5.250%, 6/01/18 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Springfield College, 10/19 at 100.00 Baa1 Series 2010, 5.500%, 10/15/31 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Wheaton College No Opt. Call A2 Issues, Series 2010F, 5.000%, 1/01/41 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Williams College, 7/16 at 100.00 AAA Series 2007L, 5.000%, 7/01/31 Massachusetts Health and Educational Facilities Authority, Revenue Refunding Bonds, Suffolk 7/19 at 100.00 BBB University Issue, Series 2009A, 5.750%, 7/01/39 Total Education and Civic Organizations Health Care – 32.3% (21.2% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Partners HealthCare System, Series 7/20 at 100.00 AA 2011K-6, 5.375%, 7/01/41 Massachusetts Health and Educational Facilities Authority Revenue Bonds, Quincy Medical Center 1/18 at 100.00 N/R Issue, Series 2008A, 6.500%, 1/15/38 75 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Baystate Medical 7/19 at 100.00 A+ Center, Series 2009I, 5.750%, 7/01/36 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health 10/11 at 101.00 BBB+ System, Series 2001E, 6.250%, 10/01/31 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., 8/18 at 100.00 A3 Series B1 Capital Asset Program Converted June 13, 2008, 5.375%, 2/01/26 – NPFG Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., 8/18 at 100.00 A3 Series B2, Capital Asset Program, Converted June 9, 2009, 5.375%, 2/01/27 – NPFG Insured 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ 1,000 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Children’s Hospital, 12/19 at 100.00 AA $ 1,025,930 Series 2009M, 5.500%, 12/01/39 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Covenant Health 1/12 at 101.00 A Systems Obligated Group, Series 2002, 6.000%, 7/01/31 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Emerson Hospital, Series 2005E: 5.000%, 8/15/25 – RAAI Insured 8/15 at 100.00 N/R 5.000%, 8/15/35 – RAAI Insured 8/15 at 100.00 N/R Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Lahey Clinic Medical 8/15 at 100.00 A+ Center, Series 2005C, 5.000%, 8/15/21 – FGIC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Lahey Medical 8/17 at 100.00 A+ Center, Series 2007D, 5.250%, 8/15/28 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milford Regional 7/17 at 100.00 BBB– Medical Center, Series 2007E, 5.000%, 7/15/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milton Hospital 7/15 at 100.00 BB– Project, Series 2005D, 5.250%, 7/01/30 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Northern Berkshire 7/14 at 100.00 CCC Community Services Inc., Series 2004B, 6.375%, 7/01/34 (4) 35 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Partners HealthCare 7/11 at 101.00 AA System Inc., Series 2001C, 5.750%, 7/01/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial 7/11 at 100.00 BBB+ Health Care, Series 2001C, 6.625%, 7/01/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial 7/15 at 100.00 BBB+ Health Care, Series 2005D, 5.000%, 7/01/33 Total Health Care Housing/Multifamily – 7.7% (5.1% of Total Investments) Massachusetts Development Finance Authority, Multifamily Housing Revenue Bonds, Emerson Manor 7/17 at 100.00 BB Project, Series 2007, 4.800%, 7/20/48 Massachusetts Housing Finance Agency, Housing Revenue Bonds, Series 2003S, 5.050%, 12/01/23 6/13 at 100.00 AA– (Alternative Minimum Tax) 55 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue Bonds, Series 2001A, 7/11 at 100.00 N/R 5.850%, 7/01/35 – AMBAC Insured (Alternative Minimum Tax) Somerville Housing Authority, Massachusetts, GNMA Collateralized Mortgage Revenue Bonds, 5/12 at 103.00 N/R Clarendon Hill Towers, Series 2002, 5.200%, 11/20/22 Total Housing/Multifamily Housing/Single Family – 4.0% (2.6% of Total Investments) Massachusetts Housing Finance Agency, Single Family Housing Revenue Bonds, Series 2006-126, 6/16 at 100.00 AA 4.625%, 6/01/32 (Alternative Minimum Tax) Massachusetts Housing Finance Agency, Single Family Housing Revenue Bonds, Series 2008, Trust No Opt. Call AA 3145, 15.458%, 6/01/16 (IF) Total Housing/Single Family Industrials – 1.2% (0.8% of Total Investments) Massachusetts Development Finance Agency, Pioneer Valley Resource Recovery Revenue Bonds, No Opt. Call N/R Eco/Springfield LLC, Series 2006, 5.875%, 7/01/14 (Alternative Minimum Tax) Massachusetts Development Finance Agency, Solid Waste Disposal Revenue Bonds, Waste No Opt. Call BBB Management Inc., Series 2003, 5.450%, 6/01/14 Total Industrials Long-Term Care – 8.7% (5.7% of Total Investments) Massachusetts Development Finance Agency, Revenue Bonds, Carleton-Willard Village, Series 12/19 at 100.00 A– 2010, 5.625%, 12/01/30 Massachusetts Development Finance Agency, Revenue Bonds, Orchard Cove, Series 2007, 10/12 at 102.00 N/R 5.250%, 10/01/26 Nuveen Investments 49 Nuveen Massachusetts Dividend Advantage Municipal Fund (continued) NMB Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care (continued) $ 655 Massachusetts Development Finance Authority, First Mortgage Revenue Bonds, Berkshire 7/11 at 102.00 BBB $ 668,290 Retirement Community – Edgecombe Project, Series 2001A, 6.750%, 7/01/21 Massachusetts Development Finance Authority, GNMA Collateralized Assisted Living Facility 3/12 at 105.00 AAA Revenue Bonds, Arbors at Chicopee, Series 2001A, 6.250%, 9/20/42 (Alternative Minimum Tax) Total Long-Term Care Tax Obligation/General – 15.5% (10.2% of Total Investments) Ashland, Massachusetts, General Obligation Bonds, Series 2004, 5.250%, 5/15/23 – AMBAC Insured 5/15 at 100.00 Aa2 Fall River, Massachusetts, General Obligation Bonds, Series 2003, 5.000%, 2/01/21 – AGM Insured 2/13 at 101.00 AA+ Hampden-Wilbraham Regional School District, Hampden County, Massachusetts, General Obligation 2/21 at 100.00 Aa3 Bonds, Series 2011, 5.000%, 2/15/41 Norwell, Massachusetts, General Obligation Bonds, Series 2003, 5.000%, 11/15/20 – FGIC Insured No Opt. Call AAA Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, 7/01/29 – No Opt. Call A3 FGIC Insured Quincy, Massachusetts, General Obligation Bonds, Series 2011, 5.125%, 12/01/33 12/20 at 100.00 Aa2 Total Tax Obligation/General Tax Obligation/Limited – 11.9% (7.8% of Total Investments) Martha’s Vineyard Land Bank, Massachusetts, Revenue Bonds, Series 2004, 5.000%, 5/01/26 – 5/14 at 100.00 A– AMBAC Insured Massachusetts Bay Transportation Authority, Senior Lien Sales Tax Revenue Refunding Bonds, No Opt. Call AAA Series 2004C, 5.250%, 7/01/21 Massachusetts College Building Authority, Project Revenue Bonds, Series 2004A, 5.000%, 5/01/19 – 5/14 at 100.00 Aa2 NPFG Insured Massachusetts College Building Authority, Project Revenue Bonds, Series 2006A, 5.000%, 5/01/31 – 5/16 at 100.00 Aa2 AMBAC Insured Massachusetts College Building Authority, Project Revenue Bonds, Series 2008A, 5.000%, 5/01/33 – 5/18 at 100.00 AA+ AGC Insured Massachusetts School Building Authority, Dedicated Sales Tax Revenue Bonds, Series 2005A, 8/15 at 100.00 AA+ 5.000%, 8/15/20 – AGM Insured Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2005, 5.000%, No Opt. Call A1 1/01/20 – FGIC Insured Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 1999A, 10/11 at 100.00 BBB+ 6.375%, 10/01/19 Total Tax Obligation/Limited Transportation – 3.3% (2.1% of Total Investments) Massachusetts Port Authority, Airport System Revenue Bonds, Series 2010A, 5.000%, 7/01/30 7/20 at 100.00 AA– Massachusetts Port Authority, Special Facilities Revenue Bonds, BOSFUEL Corporation, Series 7/17 at 100.00 A3 2007, 5.000%, 7/01/32 – FGIC Insured (Alternative Minimum Tax) Total Transportation U.S. Guaranteed – 6.1% (4.0% of Total Investments) (5) Massachusetts Development Finance Authority, Revenue Bonds, Milton Academy, Series 2003A, 9/13 at 100.00 AA– (5) 5.000%, 9/01/19 (Pre-refunded 9/01/13) 80 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Covenant Health 1/12 at 101.00 A (5) Systems Obligated Group, Series 2002, 6.000%, 7/01/31 (Pre-refunded 1/01/12) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Partners HealthCare 7/11 at 101.00 AAA System Inc., Series 2001C, 5.750%, 7/01/32 (Pre-refunded 7/01/11) Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2004, 5.250%, 1/14 at 100.00 A1 (5) 1/01/25 (Pre-refunded 1/01/14) – FGIC Insured Total U.S. Guaranteed 50 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 5.8% (3.8% of Total Investments) $ 1,070 Massachusetts Development Finance Agency, Resource Recovery Revenue Bonds, SEMass System, 1/12 at 101.00 Baa1 $ 1,094,065 Series 2001A, 5.625%, 1/01/14 – NPFG Insured Massachusetts Industrial Finance Agency, Resource Recovery Revenue Refunding Bonds, Ogden 12/11 at 100.00 A– Haverhill Project, Series 1998A, 5.600%, 12/01/19 (Alternative Minimum Tax) Total Utilities Water and Sewer – 8.6% (5.6% of Total Investments) Boston Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Senior Series 11/14 at 100.00 AA+ 2004A, 5.000%, 11/01/25 Guam Government Waterworks Authority, Water and Wastewater System Revenue Bonds, Series 2005, 7/15 at 100.00 Ba2 6.000%, 7/01/25 Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2005-11, 8/15 at 100.00 AAA 4.500%, 8/01/29 Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2006-12, 8/16 at 100.00 AAA 4.375%, 8/01/31 Massachusetts Water Pollution Abatement Trust, Revenue Bonds, MWRA Loan Program, Series 2002A, 8/12 at 100.00 AAA 5.250%, 8/01/20 Massachusetts Water Resources Authority, General Revenue Bonds, Series 2006A, 4.000%, 8/01/46 8/16 at 100.00 AA+ Total Water and Sewer $ 41,980 Total Investments (cost $42,203,988) – 152.5% Floating Rate Obligations – (3.8)% MuniFund Term Preferred Shares, at Liquidation Value – (53.6)% (6) Other Assets Less Liabilities – 4.9% Net Assets Applicable to Common Shares – 100% $ 27,464,879 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investment is 35.2%. N/R Not rated. N/R Not rated. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 51 Nuveen Insured Massachusetts Tax-Free Advantage Municipal Fund NGX Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Education and Civic Organizations – 27.6% (17.6% of Total Investments) $ 600 Massachusetts Development Finance Agency Revenue Bonds, Lesley University Issue Series B-1 and 7/21 at 100.00 AA+ $ 610,548 B-2, 5.250%, 7/01/33 – AGM Insured Massachusetts Development Finance Agency, Revenue Bonds, Boston University, Series 2005T-1, 10/15 at 100.00 A 5.000%, 10/01/39 – AMBAC Insured Massachusetts Development Finance Agency, Revenue Bonds, Worcester Polytechnic Institute, 9/17 at 100.00 A+ Series 2007, 5.000%, 9/01/37 – NPFG Insured Massachusetts Development Finance Authority, Revenue Bonds, Middlesex School, Series 2003, 9/13 at 100.00 A1 5.000%, 9/01/33 Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, No Opt. Call A Series 2002A, 5.750%, 1/01/42 – AMBAC Insured Massachusetts Development Finance Authority, Revenue Bonds, WGBH Educational Foundation, 1/18 at 100.00 AA+ 5.000%, 1/01/42 – AGC Insured (UB) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Boston College, 6/13 at 100.00 AA– Series 2003N, 5.125%, 6/01/37 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Worcester State 11/12 at 100.00 A2 College, Series 2002, 5.000%, 11/01/32 – AMBAC Insured Total Education and Civic Organizations Health Care – 11.1% (7.1% of Total Investments) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Cape Cod Healthcare 11/19 at 100.00 AA+ Obligated Group, Series 2004D, 5.125%, 11/15/35 – AGC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/11 at 100.00 A3 Series 1998A, 5.000%, 7/01/25 – NPFG Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., Series B1 Capital Asset Program Converted June 13,2008: 5.375%, 2/01/26 – NPFG Insured 8/18 at 100.00 A3 5.375%, 2/01/27 – NPFG Insured 8/18 at 100.00 A3 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Caregroup Inc., 8/18 at 100.00 A3 Series B2, Capital Asset Program, Converted June 9, 2009, 5.375%, 2/01/28 – NPFG Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milford Regional 7/17 at 100.00 BBB– Medical Center, Series 2007E, 5.000%, 7/15/32 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Milton Hospital 7/15 at 100.00 BB– Project, Series 2005D, 5.250%, 7/01/30 Massachusetts Health and Educational Facilities Authority, Revenue Bonds, UMass Memorial 7/15 at 100.00 BBB+ Health Care, Series 2005D, 5.000%, 7/01/33 Total Health Care Housing/Multifamily – 11.4% (7.3% of Total Investments) Boston Housing Authority, Massachusetts, Capital Program Revenue Bonds, Series 2008, 5.000%, 4/18 at 100.00 AA+ 4/01/20 – AGM Insured Massachusetts Development Finance Authority, Multifamily Housing Revenue Bonds, Emerson Manor 7/17 at 100.00 BB Project, Series 2007, 4.800%, 7/20/48 Massachusetts Housing Finance Agency, Housing Bonds, Series 2003H, 5.125%, 6/01/43 12/12 at 100.00 AA– Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue Bonds, Series 2002H, 7/12 at 100.00 AA+ 5.200%, 7/01/42 – AGM Insured Total Housing/Multifamily Industrials – 7.3% (4.7% of Total Investments) Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street Redevelopment, M/SRBC Project, Series 2002A: 5.125%, 8/01/28 – NPFG Insured 2/12 at 100.00 Baa1 5.125%, 2/01/34 – NPFG Insured 2/12 at 100.00 Baa1 Total Industrials 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 4.8% (3.0% of Total Investments) $ 1,750 Massachusetts Development Finance Authority, GNMA Collateralized Revenue Bonds, Neville 12/12 at 105.00 AAA $ 1,871,240 Communities, Series 2002A, 6.000%, 6/20/44 Tax Obligation/General – 13.0% (8.3% of Total Investments) Littleton, Massachusetts, General Obligation Bonds, Series 2003, 5.000%, 1/15/21 – FGIC Insured 1/13 at 101.00 AA Massachusetts, General Obligation Bonds, Consolidated Loan, Series 2004B, 5.250%, 8/01/21 – No Opt. Call AA+ AGM Insured North Attleborough, Massachusetts, General Obligation Bonds, Series 2004, 5.000%, 7/15/15 – 7/14 at 101.00 Aa2 FGIC Insured Total Tax Obligation/General Tax Obligation/Limited – 18.0% (11.5% of Total Investments) Martha’s Vineyard Land Bank, Massachusetts, Revenue Bonds, Series 2002, 5.000%, 5/01/32 – 5/13 at 100.00 A– AMBAC Insured Massachusetts College Building Authority, Project Revenue Bonds, Series 2008A, 5.000%, 5/18 at 100.00 AA+ 5/01/33 – AGC Insured Massachusetts College Building Authority, Project Revenue Refunding Bonds, Series 2003A, 5/13 at 100.00 Aa2 5.250%, 5/01/22 – SYNCORA GTY Insured Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2005, 5.000%, No Opt. Call A1 1/01/20 – FGIC Insured Total Tax Obligation/Limited Transportation – 2.6% (1.6% of Total Investments) Massachusetts Port Authority, Revenue Bonds, Series 2003A, 5.000%, 7/01/33 – NPFG Insured 7/13 at 100.00 AA– U.S. Guaranteed – 39.7% (25.3% of Total Investments) (4) Massachusetts Bay Transportation Authority, Sales Tax Revenue Bonds, Senior Lien Series 2002A, 7/12 at 100.00 AAA 5.000%, 7/01/27 (Pre-refunded 7/01/12) – FGIC Insured Massachusetts Development Finance Authority, Revenue Bonds, Massachusetts College of Pharmacy 7/13 at 101.00 A (4) and Allied Health Sciences, Series 2003C, 6.375%, 7/01/23 (Pre-refunded 7/01/13) Massachusetts Health and Educational Facilities Authority, Revenue Bonds, New England Medical Center Hospitals, Series 2002H: 5.000%, 5/15/25 (Pre-refunded 5/15/12) – FGIC Insured 5/12 at 100.00 N/R (4) 5.000%, 5/15/25 (Pre-refunded 5/15/12) – FGIC Insured 5/12 at 100.00 N/R (4) Massachusetts Port Authority, Revenue Bonds, Series 1982, 13.000%, 7/01/13 (ETM) 7/11 at 100.00 AAA Massachusetts State, Special Obligation Dedicated Tax Revenue Bonds, Series 2004, 5.250%, 1/14 at 100.00 A1 (4) 1/01/21 (Pre-refunded 1/01/14) – FGIC Insured Massachusetts, General Obligation Bonds, Consolidated Loan, Series 2001D, 5.000%, 11/01/20 11/11 at 100.00 Aa1 (4) (Pre-refunded 11/01/11) – NPFG Insured Pittsfield, Massachusetts, General Obligation Bonds, Series 2002, 5.000%, 4/15/18 4/12 at 101.00 Aa2 (4) (Pre-refunded 4/15/12) – NPFG Insured Springfield, Massachusetts, General Obligation Bonds, Series 2003, 5.250%, 1/15/22 1/13 at 100.00 AA– (4) (Pre-refunded 1/15/13) – NPFG Insured University of Massachusetts Building Authority, Senior Lien Project Revenue Bonds, Series 11/14 at 100.00 A+ (4) 2004-1, 5.375%, 11/01/21 (Pre-refunded 11/01/14) – AMBAC Insured Total U.S. Guaranteed Utilities – 2.2% (1.4% of Total Investments) Guam Power Authority, Revenue Bonds, Series 2010A, 5.000%, 10/01/37 – AGM Insured 10/20 at 100.00 AA+ Water and Sewer – 19.2% (12.2% of Total Investments) Lynn Water and Sewer Commission, Massachusetts, General Revenue Bonds, Series 2003A, 12/13 at 100.00 A1 5.000%, 12/01/32 – NPFG Insured Massachusetts Water Pollution Abatement Trust, Pooled Loan Program Bonds, Series 2006-12, 8/16 at 100.00 AAA 4.375%, 8/01/31 Massachusetts Water Resources Authority, General Revenue Bonds, Series 2002J, 5.250%, No Opt. Call AA+ 8/01/19 – AGM Insured Nuveen Investments 53 Nuveen Insured Massachusetts Tax-Free Advantage Municipal Fund (continued) NGX Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ 1,000 Massachusetts Water Resources Authority, General Revenue Bonds, Series 2004D, 5.000%, 8/13 at 100.00 AA+ $ 1,063,930 8/01/24 – NPFG Insured Massachusetts Water Resources Authority, General Revenue Bonds, Series 2006A: 5.000%, 8/01/31 – AMBAC Insured 8/16 at 100.00 AA+ 4.000%, 8/01/46 8/16 at 100.00 AA+ Springfield Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Refunding No Opt. Call AA+ Series 2010B, 5.000%, 11/15/30 – AGC Insured Springfield Water and Sewerage Commission, Massachusetts, General Revenue Bonds, Series 2003A, 7/14 at 100.00 A+ 5.000%, 7/01/16 – NPFG Insured Total Water and Sewer $ 59,400 Total Investments (cost $60,027,197) – 156.9% Floating Rate Obligations – (3.8)% MuniFund Term Preferred Shares, at Liquidation Value – (56.4)% (5) Other Assets Less Liabilities – 3.3% Net Assets Applicable to Common Shares – 100% $ 39,158,424 The Fund intends to invest at least 80% of its managed assets in municipal securities that are covered by insurance guaranteeing the timely payment of principal and interest. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Insurance, for more information. All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage or Total Investments is 35.9%. N/R Not rated. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 54 Nuveen Investments Nuveen Missouri Premium Income Municipal Fund NOM Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.4% (2.1% of Total Investments) $ 1,000 Missouri Development Finance Board, Solid Waste Disposal Revenue Bonds, Procter and Gamble No Opt. Call AA– $ 1,037,080 Inc., Series 1999, 5.200%, 3/15/29 (Alternative Minimum Tax) Education and Civic Organizations – 4.4% (2.7% of Total Investments) Lincoln University, Missouri, Auxiliary System Revenue Bonds, Series 2007, 5.125%, 6/01/37 – 6/17 at 100.00 AA+ AGC Insured Missouri Health and Educational Facilities Authority, Revenue Bonds, Rockhurst University, 10/18 at 103.00 BBB Series 2011A, 6.500%, 10/01/35 Missouri Health and Educational Facilities Authority, Revenue Bonds, Webster University, 10/11 at 100.00 A3 Series 2001, 5.500%, 4/01/18 – NPFG Insured Total Education and Civic Organizations Health Care – 31.7% (20.0% of Total Investments) Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue 6/19 at 100.00 A+ Bonds, Saint Francis Medical Center, Series 2009A, 5.750%, 6/01/39 Cape Girardeau County Industrial Development Authority, Missouri, Health Facilities Revenue 6/17 at 100.00 BBB+ Bonds, Southeast Missouri Hospital Association, Series 2007, 5.000%, 6/01/27 Cass County, Missouri, Hospital Revenue Bonds, Series 2007, 5.625%, 5/01/38 11/16 at 100.00 BBB– Clinton County Industrial Development Authority, Missouri, Revenue Bonds, Cameron Regional 12/17 at 100.00 N/R Medical Center, Series 2007, 5.000%, 12/01/37 Joplin Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, Freeman 2/15 at 102.00 BBB+ Health System, Series 2004, 5.500%, 2/15/29 Missouri Health & Educational Facilities Authority, St. Luke’s Episcopal- Presbyterian 12/11 at 101.00 AA+ Hospitals Revenue Bonds, Series 2001, 5.250%, 12/01/26 – AGM Insured Missouri Health and Educational Facilities Authority, Health Facility Revenue Bonds, 11/20 at 100.00 A+ St. Lukes’s Health System, Series 2010A, 5.000%, 11/15/30 Missouri Health and Educational Facilities Authority, Revenue Bonds, BJC Health System, Series 2003: 5.125%, 5/15/25 5/13 at 100.00 AA 5.250%, 5/15/32 5/13 at 100.00 AA Missouri Health and Educational Facilities Authority, Revenue Bonds, Lake Regional Health 2/14 at 100.00 BBB+ System, Series 2003, 5.700%, 2/15/34 Saline County Industrial Development Authority, Missouri, Health Facilities Revenue Bonds, 12/20 at 100.00 BBB– John Fitzgibbon Memorial Hospital Inc., Series 2010, 5.600%, 12/01/28 St. Louis County Industrial Development Authority, Missouri, Healthcare Facilities Revenue 11/16 at 100.00 N/R Bonds, Ranken-Jordan Project, Refunding Series 2007, 5.000%, 11/15/27 Total Health Care Housing/Multifamily – 3.4% (2.2% of Total Investments) Jefferson County Industrial Development Authority, Missouri, Multifamily Housing Revenue 12/11 at 100.00 N/R Bonds, Lakewood Apartments Project, Series 2001B, 5.750%, 11/01/34 (Mandatory put 11/01/16) (Alternative Minimum Tax) Missouri Housing Development Commission, Multifamily Housing Revenue Bonds, Series 2001II, 12/11 at 100.00 AA 5.250%, 12/01/16 St. Charles County Industrial Development Authority, Missouri, FHA-Insured Multifamily Housing 10/11 at 100.00 AAA Revenue Bonds, Ashwood Apartments, Series 1998A, 5.600%, 4/01/30 – AGM Insured (Alternative Minimum Tax) Total Housing/Multifamily Housing/Single Family – 3.4% (2.2% of Total Investments) 55 Missouri Housing Development Commission, Single Family Mortgage Revenue Bonds, Homeownership 9/11 at 100.00 AAA Loan Program, Series 2000B-1, 6.250%, 3/01/31 (Alternative Minimum Tax) Missouri Housing Development Commission, Single Family Mortgage Revenue Bonds, Homeownership 9/16 at 100.00 AAA Loan Program, Series 2007A-1, 4.700%, 9/01/27 (Alternative Minimum Tax) Nuveen Investments 55 Nuveen Missouri Premium Income Municipal Fund (continued) NOM Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family (continued) $ 690 Missouri Housing Development Commission, Single Family Mortgage Revenue Bonds, Homeownership 3/17 at 100.00 AAA $ 639,561 Loan Program, Series 2007C-1, 4.800%, 9/01/38 (Alternative Minimum Tax) Total Housing/Single Family Long-Term Care – 9.5% (6.0% of Total Investments) Cole County Industrial Development Authority, Missouri, Revenue Bonds, Lutheran Senior 2/14 at 100.00 A– Services – Heisinger Project, Series 2004, 5.500%, 2/01/35 Joplin Industrial Development Authority, Missouri, Revenue Bonds, Christian Homes Inc., Series 5/17 at 100.00 BBB– 2007F, 5.750%, 5/15/31 Lees Summit Industrial Development Authority, Missouri, Revenue Bonds, John Knox Village 8/17 at 100.00 BBB– Obligated Group, Series 2007A, 5.125%, 8/15/32 St. Louis County Industrial Development Authority, Missouri, Revenue Bonds, Friendship Village 9/17 at 100.00 BBB of West County, Series 2007A, 5.500%, 9/01/28 Total Long-Term Care Materials – 2.1% (1.4% of Total Investments) Sugar Creek, Missouri, Industrial Development Revenue Bonds, Lafarge North America Inc., 6/13 at 101.00 Baa3 Series 2003A, 5.650%, 6/01/37 (Alternative Minimum Tax) Tax Obligation/General – 27.0% (17.0% of Total Investments) Camdenton Reorganized School District R3, Camden County, Missouri, General Obligation Bonds, No Opt. Call AA+ Series 2005, 5.250%, 3/01/24 – AGM Insured (4) Independence School District, Jackson County, Missouri, General Obligation Bonds, Series 2010, 3/20 at 100.00 AA+ 5.000%, 3/01/27 Jackson County School District R-7, Lees Summit, Missouri, General Obligation Refunding and 3/12 at 100.00 AA+ Improvement Bonds, Series 2002, 5.250%, 3/01/18 – AGM Insured Missouri School Boards Association, Lease Participation Certificates, Clay County School 3/17 at 100.00 AA+ District 53 Liberty, Series 2007, 5.250%, 3/01/27 – AGM Insured North Kansas City School District, Missouri, General Obligation Bonds, Series 2003A, 3/13 at 100.00 AA+ 5.000%, 3/01/23 Puerto Rico, General Obligation and Public Improvement Bonds, Series 2002A, 5.500%, No Opt. Call A3 7/01/20 – NPFG Insured Ritenour Consolidated School District, St. Louis County, Missouri, General Obligation Bonds, No Opt. Call Aa2 Series 1995, 7.375%, 2/01/12 – FGIC Insured 20 St. Louis County Pattonville School District R3, Missouri, General Obligation Bonds, Series 3/14 at 100.00 AA+ 2004, 5.250%, 3/01/20 – AGM Insured Total Tax Obligation/General Tax Obligation/Limited – 29.4% (18.5% of Total Investments) Chesterfield, Missouri, Certificates of Participation, Series 2005, 5.000%, 12/01/24 – 12/15 at 100.00 Aa1 FGIC Insured 80 Cottleville, Missouri, Certificates of Participation, Series 2006, 5.250%, 8/01/31 8/14 at 100.00 N/R Fenton, Missouri, Tax Increment Revenue Bonds, Gravois Bluffs Redevelopment Project, Series 4/14 at 100.00 BBB+ 2006, 4.500%, 4/01/21 Fulton, Missouri, Tax Increment Revenue Bonds, Fulton Commons Redevelopment Project, Series 6/16 at 100.00 N/R 2006, 5.000%, 6/01/28 Jackson County, Missouri, Special Obligation Bonds, Truman Medical Center Project, Series 12/21 at 100.00 Aa3 2011B, 4.350%, 12/01/23 Kansas City Tax Increment Financing Commission, Missouri, Tax Increment Revenue Bonds, 6/14 at 102.00 N/R Briarcliff West Project, Series 2006A, 5.400%, 6/01/24 Kansas City, Missouri, Industrial Development Authority, Downtown Redevelopment District 9/21 at 100.00 AA– Revenue Bonds, Series 2011A, 5.000%, 9/01/32 (WI/DD, Settling 6/01/11) 56 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ 360 Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, Branson Landing 6/15 at 100.00 A $ 337,082 Project, Series 2005A, 5.000%, 6/01/35 Missouri Development Finance Board, Infrastructure Facilities Revenue Bonds, City of 3/16 at 100.00 A– Independence, Crackerneck Creek Project, Series 2006C, 5.000%, 3/01/28 Monarch-Chesterfield Levee District, St. Louis County, Missouri, Levee District Improvement 9/11 at 100.00 Baa1 Bonds, Series 1999, 5.750%, 3/01/19 – NPFG Insured Osage Beach, Missouri, Tax Increment Revenue Bonds, Prewitts Point Transportation Development 5/12 at 102.00 N/R District, Series 2006, 5.000%, 5/01/23 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 6.000%, 8/01/42 Riverside, Missouri, L-385 Levee Redevelopment Plan Tax Increment Revenue Bonds, Series 2004, 5/15 at 100.00 A 5.250%, 5/01/20 Springfield Public Building Corporation, Missouri, Lease Revenue Bonds, Jordan Valley Park 12/11 at 100.00 N/R Projects, Series 2000A, 6.125%, 6/01/21 – AMBAC Insured St. Joseph Industrial Development Authority, Missouri, Tax Increment Bonds, Shoppes at North Village Project, Series 2005A: 5.375%, 11/01/24 11/14 at 100.00 N/R 5.500%, 11/01/27 11/14 at 100.00 N/R St. Joseph Industrial Development Authority, Missouri, Tax Increment Bonds, Shoppes at North 11/14 at 100.00 N/R Village Project, Series 2005B, 5.500%, 11/01/27 Total Tax Obligation/Limited Transportation – 17.0% (10.7% of Total Investments) Kansas City, Missouri, Passenger Facility Charge Revenue Bonds, Kansas City International 10/11 at 101.00 A Airport, Series 2001, 5.000%, 4/01/23 – AMBAC Insured (Alternative Minimum Tax) St. Louis Land Clearance Redevelopment Authority, Missouri, Revenue Refunding and Improvement 9/11 at 100.00 N/R Bonds, LCRA Parking Facilities, Series 1999C, 7.000%, 9/01/19 St. Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Series No Opt. Call A– 2005, 5.500%, 7/01/18 – NPFG Insured St. Louis, Missouri, Airport Revenue Bonds, Lambert-St. Louis International Airport, Series 7/17 at 100.00 AA+ 2007A, 5.000%, 7/01/21 – AGM Insured Total Transportation U.S. Guaranteed – 13.6% (8.5% of Total Investments) (5) Fenton, Missouri, Tax Increment Refunding and Improvement Revenue Bonds, Gravois Bluffs 10/12 at 100.00 AAA Redevelopment Project, Series 2002, 6.125%, 10/01/21 (Pre-refunded 10/01/12) Springfield Center City Development Corporation, Missouri, Lease Revenue Bonds, Jordan Valley 11/11 at 100.00 Aa3 (5) Park Parking Garage, Series 2002D, 5.000%, 11/01/22 (Pre-refunded 11/01/11) – AMBAC Insured St. Louis County Pattonville School District R3, Missouri, General Obligation Bonds, Series 2004: 80 5.250%, 3/01/20 (Pre-refunded 3/01/14) – AGM Insured 3/14 at 100.00 AA+ (5) 5.250%, 3/01/20 (Pre-refunded 3/01/14) – AGM Insured 3/14 at 100.00 AA+ (5) St. Louis County, Missouri, GNMA Collateralized Mortgage Revenue Bonds, Series 1993D, 5.650%, No Opt. Call AAA 7/01/20 (Alternative Minimum Tax) (ETM) St. Louis Municipal Finance Corporation, Missouri, Leasehold Revenue Bonds, Carnahan 2/12 at 100.00 N/R (5) Courthouse, Series 2002A, 5.750%, 2/15/16 (Pre-refunded 2/15/12) – FGIC Insured Total U.S. Guaranteed Utilities – 2.0% (1.2% of Total Investments) Missouri Joint Municipal Electric Utility Commission, Iatan 2 Power Project Revenue Bonds, 1/16 at 100.00 A3 Series 2006A, 4.125%, 1/01/21 – AMBAC Insured Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2010XX, 5.250%, 7/01/40 7/20 at 100.00 A3 Total Utilities Nuveen Investments 57 Nuveen Missouri Premium Income Municipal Fund (continued) NOM Portfolio of Investments May 31, 2011 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 11.8% (7.5% of Total Investments) $ 600 Carroll County Public Water Supply District 1, Missouri, Water System Revenue Bonds, Refunding 3/18 at 100.00 A $ 627,773 Series 2009, 6.000%, 3/01/39 Missouri Environmental Improvement and Energy Resources Authority, Water Facility Revenue 12/16 at 100.00 AA+ Bonds, Missouri-American Water Company, Series 2006, 4.600%, 12/01/36 – AMBAC Insured (Alternative Minimum Tax) (UB) Missouri Environmental Improvement and Energy Resources Authority, Water Pollution Control Revenue No Opt. Call Aaa Bonds, State Revolving Fund Program – Kansas City Project, Series 1997C, 6.750%, 1/01/12 Total Water and Sewer $ 49,040 Total Investments (cost $49,289,899) – 158.7% Floating Rate Obligations – (7.3)% MuniFund Term Preferred Shares, at Liquidation Value – (58.4)% (6) Other Assets Less Liabilities – 7.0% Net Assets Applicable to Common Shares – 100% $ 30,594,907 All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions (not covered by the report of independent registered public accounting firm): Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings (not covered by the report of independent registered public accounting firm): Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investor Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Such investments are normally considered to be equivalent to AAA rated securities. (6) MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 36.8%. N/R Not rated. N/R Not rated. WI/DD Purchased on a when-issued or delayed delivery basis. (ETM) Escrowed to maturity. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 58 Nuveen Investments Statement of Assets & Liabilities May 31, 2011 Connecticut Connecticut Connecticut Connecticut Premium Dividend Dividend Dividend Income Advantage Advantage 2 Advantage 3 (NTC) (NFC) (NGK) (NGO) Assets Investments, at value (cost $116,039,117, $58,543,199, $52,528,793 and $96,478,883, respectively) $ Cash Receivables: Interest Investments sold — Deferred offering costs Other assets Total assets Liabilities Cash overdraft — Floating rate obligations Payables: Common share dividends Interest Investment purchased — — — Offering costs MuniFund Term Preferred (MTP) shares, at liquidation value Accrued expenses: Management fees Other Total liabilities Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Unlimited Auction Rate Preferred Shares (ARPS) Unlimited Unlimited Unlimited Unlimited MTP Unlimited Unlimited Unlimited Unlimited See accompanying notes to financial statements. Nuveen Investments 59 Statement of Assets & Liabilities (continued) Insured Massachusetts Massachusetts Massachusetts Missouri Premium Dividend Tax-Free Premium Income Advantage Advantage Income (NMT) (NMB) (NGX) (NOM) Assets Investments, at value (cost $104,179,923, $42,203,988, $60,027,197 and $49,289,899, respectively) $ Cash — Receivables: Interest Investments sold — Deferred offering costs Other assets Total assets Liabilities Cash overdraft — — — Floating rate obligations Payables: Common share dividends Interest Investment purchased — — — Offering costs MuniFund Term Preferred (MTP) shares, at liquidation value Accrued expenses: Management fees Other Total liabilities Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) ) ) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Unlimited Auction Rate Preferred Shares (ARPS) Unlimited Unlimited Unlimited Unlimited MTP Unlimited Unlimited Unlimited Unlimited See accompanying notes to financial statements. 60 Nuveen Investments Statement of Operations Year Ended May 31, 2011 Connecticut Connecticut Connecticut Connecticut Premium Dividend Dividend Dividend Income Advantage Advantage 2 Advantage 3 (NTC) (NFC) (NGK) (NGO) Investment Income $ Expenses Management fees Auction fees — — — Dividend disbursing agent fees — — Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Custodian’s fees and expenses Trustees’ fees and expenses Professional fees Shareholders’ reports — printing and mailing expenses Stock exchange listing fees Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) Expense reimbursement — ) ) ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments 95 Change in net unrealized appreciation (depreciation) of investments ) Net realized and unrealized gain (loss) Distributions to Auction Rate Preferred Shareholders From net investment income ) — — — Decrease in net assets applicable to Common shares from distributions to Auction Rate Preferred shareholders ) — — — Net increase (decrease) in net assets applicable to Common shares from operations $ See accompanying notes to financial statements. Nuveen Investments 61 Statement of Operations (continued) Insured Massachusetts Massachusetts Massachusetts Missouri Premium Dividend Tax-Free Premium Income Advantage Advantage Income (NMT) (NMB) (NGX) (NOM) Investment Income $ Expenses Management fees Auction fees — — Dividend disbursing agent fees — Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Custodian’s fees and expenses Trustees’ fees and expenses Professional fees Shareholders’ reports — printing and mailing expenses Stock exchange listing fees Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) Expense reimbursement — ) ) — Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments ) ) Change in net unrealized appreciation (depreciation) of investments ) Net realized and unrealized gain (loss) Distributions to Auction Rate Preferred Shareholders From net investment income ) — — ) Decrease in net assets applicable to Common shares from distributions to Auction Rate Preferred shareholders ) — — ) Net increase (decrease) in net assets applicable to Common shares from operations $ See accompanying notes to financial statements. 62 Nuveen Investments Statement of Changes in Net Assets Connecticut Connecticut Connecticut Premium Income (NTC) Dividend Advantage (NFC) Dividend Advantage 2 (NGK) Year Year Year Year Year Year Ended Ended Ended Ended Ended Ended 5/31/11 5/31/10 5/31/11 5/31/10 5/31/11 5/31/10 Operations Net investment income (loss) $ Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments ) ) ) Distributions to Auction Rate Preferred Shareholders: From net investment income ) ) — ) — ) From accumulated net realized gains — ) — Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — ) — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — Net increase (decrease) in net assets applicable to Common shares ) ) ) Net assets applicable to Common shares at the beginning of year Net assets applicable to Common shares at the end of year $ Undistributed (Over-distribution of) net investment income at the end of year $ See accompanying notes to financial statements. Nuveen Investments 63 Statement of Changes in Net Assets (continued) Connecticut Massachusetts Massachusetts Dividend Advantage 3 (NGO) Premium Income (NMT) Dividend Advantage (NMB) Year Year Year Year Year Year Ended Ended Ended Ended Ended Ended 5/31/11 5/31/10 5/31/11 5/31/10 5/31/11 5/31/10 Operations Net investment income (loss) $ Net realized gain (loss) from investments 95 ) Change in net unrealized appreciation (depreciation) of investments ) ) ) Distributions to Auction Rate Preferred Shareholders: From net investment income — ) ) ) — ) From accumulated net realized gains — ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — — ) — — ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — Net increase (decrease) in net assets applicable to Common shares ) ) ) Net assets applicable to Common shares at the beginning of year Net assets applicable to Common shares at the end of year $ Undistributed (Over-distribution of) net investment income at the end of year $ See accompanying notes to financial statements. 64 Nuveen Investments Insured Massachusetts Missouri Tax-Free Advantage (NGX) Premium Income (NOM) Year Year Year Year Ended Ended Ended Ended 5/31/11 5/31/10 5/31/11 5/31/10 Operations Net investment income (loss) $ Net realized gain (loss) from investments ) ) Change in net unrealized appreciation (depreciation) of investments ) ) Distributions to Auction Rate Preferred Shareholders: From net investment income — ) ) ) From accumulated net realized gains — Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) From accumulated net realized gains — Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Net proceeds from Common shares issued to shareholders due to reinvestment of distributions Net increase (decrease) in net assets applicable to Common shares from capital share transactions Net increase (decrease) in net assets applicable to Common shares ) ) Net assets applicable to Common shares at the beginning of year Net assets applicable to Common shares at the end of year $ Undistributed (Over-distribution of) net investment income at the end of year $ See accompanying notes to financial statements. Nuveen Investments 65 Statement of Cash Flows Year Ended May 31, 2011 Connecticut Connecticut Connecticut Connecticut Premium Dividend Dividend Dividend Income Advantage Advantage 2 Advantage 3 (NTC) (NFC) (NGK) (NGO) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net (Increase) Decrease in: Receivable for interest ) Receivable for investments sold — — Other assets ) 25 13 39 Increase (Decrease) in: Payable for Auction Rate Preferred share dividends ) — — — Payable for interest (8
